Exhibit 10.1

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

among

 

BBQ Acquisition, Inc.

 

as “Buyer,”

 

and

 

GRANITE CITY FOOD & Brewery Ltd.

 

and

 

THose Persons Listed on SCHEDULE A

 

as “Sellers”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



12368957v1



 



 

TABLE OF CONTENTS

ARTICLE I.

PURCHASE AND SALE OF THE ACQUIRED ASSETS


1

Section 1.1

Transfer of Acquired Assets.


2

Section 1.2

Excluded Assets.


4

Section 1.3

Assumption of Liabilities.


5

Section 1.4

Excluded Liabilities.


6

Section 1.5

Assumption and Assignment of Contracts.


8

Section 1.6

Designation Rights.


9

ARTICLE II.

CONSIDERATION


11

Section 2.1

Purchase Price.


11

Section 2.2

Deposit.


11

Section 2.3

Purchase Price Adjustment.


12

Section 2.4

Closing Payments


13

Section 2.5

Payment of Price Adjustment Costs.


13

Section 2.6

Transaction Taxes.


13

Section 2.7

Purchase Price Allocation.


14

ARTICLE III.

CLOSING AND DELIVERIES


14

Section 3.1

Closing.


14

Section 3.2

Sellers’ Deliveries.


14

Section 3.3

Buyer’s Deliveries.


15

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES


15

Section 4.1

Representations and Warranties of Each Seller.


16

Section 4.2

Representations and Warranties of Buyer.


22

Section 4.3

Warranties Are Exclusive.


23

ARTICLE V.

COVENANTS AND OTHER AGREEMENTS


24

Section 5.1

Covenants of Sellers.


24

Section 5.2

Name Change.


28

Section 5.3

Covenants of Buyer.


28

Section 5.4

Other Covenants.


28

ARTICLE VI.

CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES


30

Section 6.1

Conditions Precedent to the Performance by Sellers.


30

Section 6.2

Conditions Precedent to the Performance by Buyer.


31

ARTICLE VII.

TERMINATION


31

Section 7.1

Conditions of Termination.


32

Section 7.2

Effect of Termination; Remedies.


33

Section 7.3

Exclusive Remedy; Waiver.


33

ARTICLE VIII.

SURVIVAL AND INDEMNIFICATION


33

Section 8.1

Survival; Indemnification.


33





12368957v1



 




 

ARTICLE IX.

MISCELLANEOUS


34

 

 

 

Section 9.2

Further Assurances.


34

Section 9.3

Successors and Assigns.


34

Section 9.4

Governing Law; Jurisdiction.


34

Section 9.5

Expenses.


34

Section 9.6

Broker’s and Finder’s Fees.


34

Section 9.7

Severability.


34

Section 9.8

Notices.


35

Section 9.9

Amendments; Waivers.


36

Section 9.10

Public Announcements.


36

Section 9.11

Entire Agreement.


36

Section 9.12

No Third Party Beneficiaries.


36

Section 9.13

Headings.


36

Section 9.14

Counterparts; Delivery.


36

Section 9.15

Construction.


37

Section 9.16

Bulk Sales.


37

ARTICLE X.

DEFINITIONS


37

 

SCHEDULES

Schedule A 

Sellers

 

 

Schedule 1.1(a)

Acquired Leased Real Property

 

 

Schedule 1.1(g)

Acquired Contracts List

 

 

Schedule 1.2

Excluded Assets

 

 

Schedule 1.5(a)

Acquired Contracts List

 

 

Schedule 4.1(j)

Employee Benefit Plans

 

 

Schedule 4.1(k)

Liquor Licenses

 

 

Schedule 4.1(l)

Intellectual Property

 

 

Schedule 4.1(l)(i)

Intellectual Property Infringement by Third-Parties

 

 

Schedule 4.1(l)(ii)

Intellectual Property Infringement by Sellers

 

 

Schedule 4.1(m)

Environmental Matters

 

 

Schedule 4.1(n)

Malware

 

 

Schedule 4.1(o)

Contracts





12368957v1



 




Schedule 4.1(p)

Leases

 

 

Schedule 4.1(r)

Financials

 

 

 



12368957v1



 



 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 11, 2020
(the “Execution Date”), is made by and among those persons listed on Schedule A
attached to this Agreement (each individually, “Seller”, and collectively,
“Sellers”), and BBQ Acquisition, Inc., a Minnesota corporation, its successors
and assignees (“Buyer”). Unless otherwise set forth in this Agreement,
capitalized terms used in this Agreement are defined or cross‑referenced in
Article ‎X.

RECITALS

WHEREAS, Sellers own and operate a portfolio of two restaurant brands, Granite
City Food & Brewery (the “Granite City Business”) and Cadillac Ranch (the
“Cadillac Ranch Business” and together with the Granite City Business, the
“Business”);

WHEREAS, on December 16, 2019 (the “Petition Date”), Sellers commenced voluntary
cases under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C.
§§ 101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Minnesota (the “Bankruptcy Court”);

WHEREAS, this Agreement will constitute an APA (as such term is defined in the
Bidding Procedures);

WHEREAS, Buyer desires to purchase the Acquired Assets and assume the Assumed
Liabilities from Sellers, and Sellers desire to sell, assign, transfer and
deliver to Buyer the Acquired Assets together with the Assumed Liabilities, all
in the manner and subject to the terms and conditions set forth in this
Agreement;

WHEREAS, the transactions contemplated by this Agreement (the “Transactions”)
will be consummated pursuant to a Sale Order in accordance with Sections 105,
363, 365, 1146 and all other applicable provisions of the Bankruptcy Code and
the Transactions and this Agreement are subject to the approval of the
Bankruptcy Court;

WHEREAS, pursuant to the Bidding Procedures, Sellers conducted an Auction (as
such term is defined in the Bidding Procedures) to determine the highest and
otherwise best offer for the Acquired Assets; and

WHEREAS, the Transactions are subject to the approval of the Bankruptcy Court
and will be consummated only pursuant to the Sale Order to be entered by the
Bankruptcy Court.

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Sellers and Buyer agree as follows:

ARTICLE I. PURCHASE AND SALE OF THE ACQUIRED ASSETS



12368957v1



 



 

 

Section 1.1 Transfer of Acquired Assets. 

At the Closing, and upon the terms and conditions set forth in this Agreement
and pursuant to sections 105, 363 and 365 of the Bankruptcy Code, each Seller
will sell, assign, transfer and deliver to Buyer, and Buyer will purchase from
each Seller, all of such Seller’s right, title and interest in, to and under the
following properties, assets and rights used primarily by Sellers in connection
with the operation of the Granite City Business free and clean of all Liens
(other than Permitted Liens and Assumed Liabilities) (collectively the “Acquired
Assets”):

(a)



All real property: (i) owned by any Seller, including but not limited to
Seller’s facility in Ellsworth, IA; or (ii) leased to any Seller pursuant to the
Real Property Leases listed on Schedule 1.1(a), to which such Seller is a party,
including all Leasehold Improvements thereon owned by any Seller  (collectively,
the “Leased Real Property”);

(b)



All cash, cash equivalents and similar cash items at each Leased Real Property
location on the Closing Date in cash registers, safes, strongboxes and lock
boxes consistent with past practice;

(c)



All Inventory (other than alcoholic beverage inventories in jurisdictions where
the Law does not permit Buyer to take title to such inventories until it obtains
the requisite Liquor License approvals from the relevant Governmental Authority;
provided,  however, Sellers shall transfer, assign, convey and deliver to Buyer
such alcoholic beverage inventories in each instance upon issuance of the
relevant Liquor License approval or other authorization from the relevant
Governmental Authority (whichever occurs first));

(d)



All tangible personal property, including machinery, equipment, furniture,
fixtures, office equipment, computer hardware, computers, computer equipment,
tools, information technology infrastructure, supplies, office supplies, and
other tangible personal property of any kind owned by Sellers, and all
warranties and licenses of Sellers thereunder or related thereto;

(e)



All prepaid expenses of Sellers related to the Acquired Assets (“Prepaid
Expenses”);

(f)



All deposits paid or held by Sellers related to or arising from the Acquired
Assets, including, without limitation, any deposits under the Real Property
Leases (“Acquired Deposits”), but excluding Utility Deposits; 

(g)



The Contracts listed on Schedule 1.1(g) to which any Seller is a party
(collectively, the “Acquired Contracts”);

(h)



All permits, authorizations and licenses (collectively, the “Permits”) issued to
any Seller by any Government, to the extent assignable, arising out of or
relating to the Acquired Assets, other than alcohol permits (including Liquor
Licenses) in

2

12368957v1



 



 

 

jurisdictions where the Law does not permit Buyer to take title to such Permits
until it obtains the requisite approvals from the pertinent Governmental
Authority (in which case Sellers shall transfer, assign, convey and deliver to
Buyer such Permits in each instance upon issuance of the requisite approvals
from the relevant Governmental Authority);

(i)



All insurance benefits, rights and proceeds arising from or relating to any
event or incident that affects, impacts or alters any Acquired Asset between the
Execution Date and the Closing Date; 

(j)



All cars, trucks, forklifts, other industrial vehicles and other motor vehicles
owned by Sellers;

(k)



All Intellectual Property owned by Sellers for the Granite City Business,
including the items set forth on Schedule 4.1(l);

(l)



All Improvements;

(m)



All marketing materials;

(n)



All rights to the telephone and facsimile numbers, websites, URLs, internet
domain names, social media accounts, and email addresses used by Sellers;

(o)



All Records,  related to the Acquired Assets and Assumed Liabilities, other
than Records related to income Taxes of Sellers (provided that Sellers are
entitled to retain copies of all Records);

(p)



All goodwill associated with the Granite City Business or the Acquired Assets,
including all goodwill associated with the Intellectual Property Rights owned by
Sellers and all rights under any confidentiality agreements executed by any
third party for the benefit of any of Sellers to the extent relating to the
Acquired Assets and/or the Assumed Liabilities (or any portion thereof);

(q)



All rights of Sellers under noncompete or non-solicitation agreements with
current or former employees, directors, consultants, independent contractors and
agents of any of Sellers to the extent relating to the Acquired Assets and/or
the Assumed Liabilities (or any portion thereof);

(r)



All other rights, demands, claims, credits, allowances, rebates or other refunds
(including any vendor or supplier rebates) and rights in respect of promotional
allowances or rights of setoff (whether or not known or unknown or contingent or
non-contingent), other than against Sellers, arising out of or relating to the
Granite City Business as of the Closing;

(s)



All rights under or pursuant to all warranties, representations and guarantees
made by suppliers, manufacturers, contractors and any other Person to the extent
relating

3

12368957v1



 



 

 

to equipment purchased, products sold, or services provided, to Sellers or to
the extent affecting any Acquired Assets and/or Assumed Liabilities;

(t)



Except as otherwise excluded under ‎Section 1.2, all rights, claims, rights of
offset, causes of action, lawsuits, judgments and other claims or demands of any
nature against any third party arising out of, and only with respect to, the
Acquired Assets or Assumed Liabilities;

(u)



all other assets that are related to or used in connection with the Acquired
Assets or the Granite City Business (but excluding all of the Excluded Assets);
and

(v)



All Avoidance Actions.

Notwithstanding anything herein to the contrary and in addition to Buyer’s
designation rights pursuant to Section 1.6, Buyer may, from time to time (but in
no event later that sixty (60) days following the Closing Date) (such period,
the “Designation Rights Period”), amend the Acquired Assets so as to include
additional assets in its sole and absolute discretion (except that Buyer may not
add as an Acquired Asset anything specifically listed as an Excluded Asset
below); provided,  however, that (i) Buyer shall be solely responsible for all
cost and expenses associated with any asset which is designated as an Acquired
Asset pursuant to this section, (ii) no such addition shall result in any
adjustment to the Purchase Price and (iii) Sellers shall remain liable under any
Leased Real Property which is designated as an Acquired Asset pursuant to this
section unless and until a particular Real Property Lease is assumed and
assigned to Buyer.  Furthermore, Buyer may, from time to time, remove any
Acquired Asset from this Section 1.1 in its sole and absolute discretion until
the period ending sixty (60) days following the Closing Date and elect to treat
such Contract, Permit or other asset as an Excluded Asset; provided,  however,
that no such removal will result in any adjustment to the Purchase Price.

Section 1.2 Excluded Assets.

 Notwithstanding anything to the contrary in this Agreement, each Seller will
retain its right, title and interest in, to and under all of its properties,
assets and rights not otherwise an Acquired Asset (collectively, the “Excluded
Assets”), including:

(a)



Except as set forth in Section 1.1(b), all Sellers’ cash, checks, cash
equivalents, and cash in-transit;

(b)



All trade accounts receivable of Sellers in existence as of the Closing Date
(collectively, the “Accounts Receivable”);

(c)



All amounts and funds (rebates and dividends) on account of, accrued by or due
to Sellers pursuant to any agreement or arrangement with such companies for all
periods prior to the Closing not included in Section 1.1(r) (collectively, the
“Rebates”);



4

12368957v1



 



 

 

(d)



All equity ownership interests in each Seller;

(e)



All rights to refunds of or credits for Taxes of Sellers previously paid by
Sellers prior to the Closing Date, and any records relating to Taxes of Sellers;

(f)



Subject to ‎Section 1.1(i), all insurance premiums, policies, contracts and
coverage obtained by Sellers and all rights to insurance proceeds or other
Contracts of insurance or indemnity (or similar agreement) recoveries;

(g)



All rights of and benefits to Sellers under this Agreement, the Ancillary
Agreements or any other agreements or instruments otherwise delivered, executed
or made in connection with this Agreement;

(h)



The Contracts to which any Seller is a party that is not an Acquired Contract;

(i)



All Utility Deposits;

(j)



The assets listed on Schedule 1.2;  

(k)



Corporate seals, minute books, charter documents, stock transfer records, record
books, original Tax and financial records and such other files, books and
records relating to any of the Excluded Assets or to the organization, existence
or capitalization of any Seller; and

(l)



All of Sellers’ rights, title and interest in, to and under the properties,
assets and rights used primarily by Sellers in connection with the operation of
the Cadillac Ranch Business and located at a Cadillac Ranch restaurant location.

Section 1.3 Assumption of Liabilities.

 At the Closing, Buyer will assume, and thereafter pay, perform and discharge
when due, the following liabilities of Sellers (collectively, the “Assumed
Liabilities”):

(a)



All liabilities and obligations under the Acquired Contracts, including, without
limitation, all cure costs required to be paid pursuant to Section 365 of the
Bankruptcy Code in connection with the assumption and assignment of the Acquired
Contracts (such cure costs are, collectively, the “Cure Costs”);

(b)



All liabilities and obligations in respect of any gift cards, gift certificates,
loyalty programs or similar items relating to the Business;

(c)



All liabilities and obligations under the Worker Adjustment and Retraining
Notification Act of 1988, or similar state or local law regarding employee
terminations, if any, arising out of or resulting solely from layoffs or
termination of employees in the Granite City Business by Buyer after the
Closing;



5

12368957v1



 



 

 

(d)



All liabilities and obligations related to accrued store-level bonuses, vacation
days, sick days or other paid time-off, that is earned or accrued by, but not
yet payable to, employees, officers, directors or contractors of Sellers that
Buyer hires as an employee as part of this Transaction;

(e)



All accrued but unpaid Property Taxes, if any, related to or arising from the
ownership of the Acquired Assets; 

(f)



All liability for (i) accrued but unbilled or not due rent charges arising under
the Leased Real Property, including adjustments, reconciliations and indemnity
obligations and (ii) all cure costs required to be paid pursuant to Section 365
of the Bankruptcy Code in connection with the assumption and assignment of the
Leased Real Property, whether arising prior to or following the Petition Date;
and

(g)



Those liabilities and obligations assumed by or made the responsibility of Buyer
as set forth elsewhere in this Agreement.

Section 1.4 Excluded Liabilities.    

Notwithstanding anything to the contrary in this Agreement, each Seller will
retain, and remain liable and obligated for any of its respective liabilities
not otherwise included in the Assumed Liabilities and the Parties expressly
acknowledge and agree that Buyer shall not assume, be obligated to pay, perform
or otherwise discharge or in any other manner be liable or responsible for any
liabilities of Sellers of any nature, whether existing on the Closing Date or
arising thereafter, other than the Assumed Liabilities (all such liabilities
that Buyer is not assuming being referred to collectively as the “Excluded
Liabilities”), including without limitation:

(a)



Any liability arising from or related to the Excluded Assets, including without
limitation the Excluded Contracts;

(b)



Any and all claims, charges, lawsuits and causes of action based on:

(i)



age, race, color, sex (including sexual harassment), national origin, ancestry,
disability, religion, sexual orientation, marital status, parental status,
veteran status, military status, citizenship status, genetic information, source
of income, entitlement to benefits, or any other status protected by local,
state or federal laws, constitutions, regulations, ordinances or executive
orders;

(ii)



violations of personnel policies, handbooks or any covenant of good faith and
fair dealing or breaches of any written or implied contract of employment;
violations of public policy or common law, including, but not limited to, claims
for: personal injury; invasion of privacy; retaliatory or wrongful discharge;
whistle blowing; negligent hiring, retention or supervision; defamation;
intentional or negligent infliction of emotional distress and/or mental anguish;
intentional interference with contract;

6

12368957v1



 



 

 

negligence; detrimental reliance; loss of consortium to you or any member of
your family; and/or promissory estoppel;

(iii)



obligations for any reason to pay damages, expenses, litigation costs (including
attorneys’ fees), wages, bonuses, commissions, disability, retirement or welfare
benefits, unemployment or worker’s compensation, vacation pay and sick pay,
compensatory damages, penalties, liquidated damages, punitive damages, other
payments, and/or interest; any obligations for compensation or payments in
connection with any ideas, information, inventions, processes, procedures,
systems, methods, intellectual property or other materials that may have been
developed, produced, created, designed, modified, improved, enhanced or revised,
including, without limitation, any trademarks, service marks, trade dress,
copyrights, patents and/or trade secrets;

(iv)



violations of any applicable foreign, federal, state or local law currently in
effect relating to pollution, the protection of the environment or natural
resources; and

(v)



violations of any other federal, state or local law to the extent arising prior
to the Closing Date, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. Section 621 et seq., as amended, Title VII of the
Civil Rights Act of 1964, as amended in 1991, the Civil Rights Act of 1866, as
amended (42 U.S.C. Section 1981), the Civil Rights Act of 1991, as amended (42
U.S.C. Section 1981a), the Americans with Disabilities Act, as amended, the
Employee Retirement Income Security Act, as amended, the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, the Worker Adjustment and
Retraining Notification Act of 1988, the Family and Medical Leave Act, as
amended, the Uniformed Services Employment and Reemployment Rights Act, the
Genetic Information Nondiscrimination Act, the Fair Labor Standards Act, the
Equal Pay Act, the National Labor Relations Act, the Fair Credit Reporting Act,
the Immigration Reform Control Act, the Occupational Safety and Health Act, the
Sarbanes-Oxley Act, and the Employee Polygraph Protection Act.

(c)



All Employee Benefit Plan liabilities and obligations, including, without
limitation, for continuation coverage under any Employee Benefit Plan pursuant
to the requirements of Section 4980B of the Code and COBRA, and all liabilities
and obligations of Sellers relating to employees, former employees, persons
laid-off or on inactive status, or their respective dependents, heirs or
assigns, who have received, who are receiving as of the Closing Date, or who are
or could become eligible to receive any short-term or long-term disability
benefits or any other benefits of any kind arising out of or related in any way
to the employment of persons by Sellers. 



7

12368957v1



 



 

 

(d)



Any liabilities and obligations that relate solely to Sellers’ Corporate Level
operations and employees;

(e)



Any liability for Taxes, including but not limited to income, franchise, sales,
or similar, arising out of or resulting from Sellers’ operations prior to the
Closing Date;

(f)



Except as otherwise provided for herein, any liability and obligation that
arises out of Seller’s operations prior to the Closing Date;

(g)



Except as set forth in ‎Section 1.3(d), all liabilities and obligations related
to any wages, bonuses or other compensation or benefits, including without
limitation, vacation days, sick days or other paid time-off, that is earned or
accrued by, or with respect to, employees, officers, directors or contractors of
Sellers prior to the Closing;

(h)



All liabilities and obligations under the Worker Adjustment and Retraining
Notification Act of 1988, or similar state or local law regarding employee
terminations, if any, arising out of or resulting solely from layoffs or
termination of employees by Seller or related to any business other than the
Granite City Business; and

(i)



Any liabilities and obligations that relate primarily to the Cadillac Ranch
Business.

Section 1.5 Assumption and Assignment of Contracts.

(a)



Schedule 1.5(a) (the “Acquired Contract List”) sets forth a list of all
Contracts to which a Seller is a party and which Buyer has designated to be
included as an Acquired Contract, together with estimated Cure Costs for each
Acquired Contract.  From and after the Execution Date until the date of the
auction contemplated by the Bidding Procedures, Sellers shall make such
additions, deletions, and amendment to Schedule 1.5(a) as Buyer shall request in
writing. Any such deleted Contract shall be deemed to no longer be an Acquired
Contract. Any such added Contract shall be deemed an Acquired Contract. Only
Contracts listed on Schedule 1.5(a) shall be designated as an Acquired Contract
or Acquired Asset and any Contract of Sellers not listed on Schedule 1.5(a)
shall be deemed “Rejected Contracts.”  For the avoidance of doubt, in the event
that any Leased Real Property is deemed a Rejected Contract, all assets of
Sellers to the extent related to such Leased Real Property shall become Excluded
Assets.

(b)



In connection with the assumption and assignment to Buyer of any Acquired
Contract that is executory pursuant to this Section 1.5, the Cure Costs,
necessary to cure all defaults, if any, and to pay all actual or pecuniary
losses that have resulted from such defaults under the Acquired Contracts, shall
be paid by Buyer at the Closing, as part of the Total Consideration in Section
2.1.   



8

12368957v1



 



 

 

(c)



Sellers shall use their respective commercially reasonable efforts to obtain an
order of the Bankruptcy Court to assign the Acquired Contracts to Buyer (the
“Assumption Approval”) on the terms set forth in this Section 1.5.  In the event
Sellers are unable to assign any such Acquired Contract to Buyer pursuant to an
order of the Bankruptcy Court, then the Parties shall use their commercially
reasonable efforts to obtain, and to cooperate in obtaining, all Consents from
Governmental Authorities and third parties necessary to assume and assign such
Acquired Contracts to Buyer, including, in the case of Buyer, paying any
applicable Cure Costs; provided, however, that Sellers’ obligations hereunder
shall only continue until the Chapter 11 Cases are closed or dismissed.

Section 1.6 Designation Rights.

(a)



During the Designation Rights Period, Sellers shall (A) not reject any Contract
unless such Contract is expressly designated by Buyer in writing as an Excluded
Contract under Section 1.5, Buyer fails to pay amounts owed with respect to such
Contract in accordance with subsection (b) of this Section 1.6 (after having
been afforded written notification and an opportunity to cure such failure in
accordance with this Agreement) or unless otherwise agreed to in writing by
Buyer and (B) hold all Permits and other assets specified by Buyer in writing in
abeyance pending designation for assignment or exclusion by Buyer in accordance
with this Section 1.6.

(b)



Any Contract not designated by Buyer in writing as either an Assumed Contract on
the Assumed Contract List, or an Excluded Contract by express notice of the
same, and any Permits and other assets designated in writing by Buyer, in each
case prior to Closing, shall constitute a “Designation Rights Asset.” Buyer
shall have the right, by written notice to Sellers within the Designation Rights
Period, to specify that (A) any Designation Rights Asset that is a Contract
shall be held by the Sellers and not rejected pursuant to Section 365 of the
Bankruptcy Code for the duration of the Designation Rights Period or earlier as
provided in this Section 1.6, and (B) any Designation Rights Asset that is not a
Contract shall be held by Sellers in abeyance during the Designation Rights
Period pending designation for assignment or exclusion by Buyer in accordance
with this Section 1.6. With respect to any Designation Rights Asset, (i) Buyer
shall be solely responsible for and directly pay for all costs associated with
the continuation, operation or holding by Sellers of such Designation Rights
Asset, for the period from the Closing through the earlier of (A) the end of the
Designation Rights Period and (B) the date of Sellers’ receipt of written notice
from Buyer designating the assignment or exclusion of such Designation Rights
Asset, including but not limited to, the reasonable attorney fees and costs
arising from preparing, filling and arguing a motion to extend the time period
under Section 365(d)(4)(B) of the Bankruptcy Code, (ii) for the avoidance of
doubt, all consideration received by Sellers in respect of, and other benefits
deriving from, such Designation Rights Asset (including Designation Rights
Assets sold or assigned to third parties in accordance with clause (c) below)
shall be promptly

9

12368957v1



 



 

 

delivered to Buyer, (iii) if such Designation Rights Asset is a Real Property
Lease and if Buyer is granted access to and uses such property prior to
designating such Real Property Lease as an Assumed Contract, Buyer shall
purchase insurance (including liability and casualty policies) covering such
real property consistent with Buyer’s past practices and shall name Sellers,
landlords, managing agents and other required parties as additional parties
under such policies, and (iv) the foregoing shall not affect the validity of the
transfer to Buyer of any other Acquired Asset whether or not related to such
Designation Rights Asset. For the avoidance of doubt, Buyer shall retain the
right to use all furniture, equipment, supplies and Inventory at any restaurant
that is a Designation Rights Asset, and to receive one hundred percent (100%) of
the proceeds from the sale or use of such furniture, equipment, supplies and
Inventory, in each case during the Designation Rights Period. In the event that
the costs associated with any Designation Rights Asset exceed the designation
rights budget (a “Designation Cost Overage”), Buyer shall not be liable for such
Designation Cost Overage, other than as a result of damage or destruction of any
Real Property Lease or as a result of the Buyer’s gross negligence or willful
misconduct.

(c)



As to each Designation Rights Asset, as soon as practical after receiving
further written notice(s) (each, a “Designation Notice”) from Buyer during the
Designation Rights Period requesting assumption, assignment and sale of any
Designation Rights Asset to Buyer or a third party, Sellers shall, subject to
Buyer or such third party demonstrating adequate assurance of future performance
thereunder and Buyer or such third party paying all Cure Costs to the extent
required by Section 365 of the Bankruptcy Code, take all actions required by the
Sale Order or otherwise that are reasonably necessary to seek to assume, assign
and sell to Buyer or such third party the applicable Designation Rights Asset
pursuant to Section 363 of the Bankruptcy Code and, if such Designation Rights
Asset is a Contract, Section 365 of the Bankruptcy Code.

(d)



Following the earlier of (A) the end of the Designation Rights Period and (B)
the date of Sellers’ receipt of written notice from Buyer designating the
exclusion of a Designation Rights Asset, a Designation Rights Asset shall be
deemed to be an Excluded Asset for all purposes under this Agreement except with
respect to Buyer’s obligations to pay all amounts associated with such
Designation Rights Asset as expressly required by Section 1.6(b) above.

(e)



Sellers and Buyer agree and acknowledge that the covenants set forth in this
Section 1.6 shall survive the Closing.

(f)



Notwithstanding anything in this Agreement to the contrary, on the date any
Designation Rights Asset is assumed, assigned and sold to Buyer or its designee
pursuant to this Section 1.6, such Designation Rights Asset shall be deemed an
Acquired Asset for all purposes under this Agreement and no further
consideration (except for the applicable Cure Costs with respect to Designation
Rights Assets that

10

12368957v1



 



 

 

are Contracts) shall be required to be paid for any Designation Rights Asset
that is assumed, assigned and sold to Buyer or its designee.

(g)



Sellers shall use reasonable best efforts to extend the deadline for assumption
or rejection of any Designation Rights Asset that is a Real Property Lease for
the maximum permitted period of time under Section 365 of the Bankruptcy Code.

(h)



If the Parties hereto intend for any Assumed Contracts or other assets relating
to a specific restaurant that is a Designation Rights Asset to be transferred to
Buyer at Closing (and all conditions specified in Article VI have been met with
respect to such assets) but Buyer has not obtained Liquor License approvals
necessary to sell alcohol at such restaurant and applicable Law prohibits the
operation of such restaurant (including the sale of alcohol at such restaurant)
pursuant to the terms of a Management Agreement to be entered into in form
reasonably satisfactory to Buyer and Sellers, then any Assumed Contracts or
other assets associated with such restaurant shall be deemed to be Designation
Rights Assets as of the Closing for all purposes and in all respects. Buyer
shall notify Sellers of all Assumed Contracts and other assets that Buyer
believes may be subject to this Section 1.6(h) prior to the Closing Date;
provided, that all Assumed Contracts and other assets associated with such
restaurant shall not be deemed to be Designation Rights Assets at Closing if the
Liquor License approvals for the applicable restaurant are obtained by Buyer
prior to or at Closing, and Sellers shall provide Buyer with a revised
designation rights budget reflecting the foregoing one (1) day prior to the
Closing Date. Notwithstanding anything to the contrary herein, with respect only
to Assumed Contracts or other assets deemed to be Designation Rights Assets at
Closing pursuant to this Section 1.6(h), Buyer shall have the option to extend
the Designation Rights Period for an additional thirty (30) days upon written
notice to Sellers no later than ten (10) days prior to the date on which the
Designation Rights Period would otherwise end.

ARTICLE II. CONSIDERATION

Section 2.1 Purchase Price.

The aggregate consideration for the Acquired Assets will be: an aggregate amount
in cash equal to Three Million Six Hundred Fifty Thousand Dollars
($3,650,000.00) (the “Unadjusted Purchase Price”) subject to adjustment for the
Price Adjustment Costs (as adjusted, the “Final Purchase Price”); plus (b) the
assumption by Buyer of the Assumed Liabilities (such assumption, together with
the Final Purchase Price, the “Total Consideration”).

Section 2.2 Deposit.    

(a)



Simultaneously with the execution of this Agreement, Buyer and Sellers shall
execute the Escrow Agreement and Buyer shall deposit with the Escrow Agent cash
in immediately available federal funds by wire transfer to an account designated
by

11

12368957v1



 



 

 

the Escrow Agent, an amount equal to Seven Hundred Ninety-Two Thousand Five
Hundred Dollars ($792,500.00) (the “Deposit”), to be applied as provided in
‎Section 2.2.  The Deposit shall be held in escrow by the Escrow Agent in an
interest-bearing bank account.

(b)



The Parties shall cause the Escrow Agent to disburse the Deposit and interest
earned thereon to Sellers (i) at the Closing as a credit against the Purchase
Price, or (ii) if this Agreement is terminated pursuant to Section
7.1(b).  Except as described in the previous sentence, the Parties shall cause
the Escrow Agent to return the Deposit to Buyer within two (2) Business Days
after any termination of the Agreement pursuant to Section 7.1.

Section 2.3 Purchase Price Adjustment.

(a)



As promptly as practicable, but in no event later than twenty (20) days prior to
the Closing Date, Sellers will prepare and deliver to Buyer a calculation of:

(i)



The estimate of the amount of cash to be transferred pursuant to Section 1.1(b)
(“Store Cash”);

(ii)



Accrued but unpaid rent under the Acquired Contracts prorated as between the
parties through the Closing Date for the month in which Closing occurs (“Rent
Costs”); and

(iii)



Accrued but unpaid Property Taxes prorated as between the parties through the
Closing Date (“Property Tax Costs” and together with the Rent Costs shall be
referred to as the “Property Costs”).

(b)



If Buyer disagrees with Sellers’ calculation of Store Cash, Rent Costs and/or
Property Tax Costs (collectively “Price Adjustment Costs”), Buyer may, within
ten (10) days after receipt of the Price Adjustment Costs, deliver a notice to
Sellers disagreeing with such calculation and setting forth Buyer’s calculation
of such amount (“Buyer’s Notice”).  Buyer’s Notice will specify those items or
amounts as to which Buyer specifically disagrees and the reasons for Buyer’s
disagreements, and Buyer will be deemed to have agreed with all other items and
amounts contained in the Price Adjustment Costs.

(c)



If Buyer’s Notice is duly delivered, Buyer and Sellers will work in good faith
and use their commercially reasonable efforts to reach agreement on the disputed
items or amounts in order to determine, as may be required, the amount of Price
Adjustment Costs as of the close of business on the Closing Date.  If Buyer and
Sellers are unable to reach such agreement within five (5) days from Sellers’
receipt of Buyer’s Notice, the Bankruptcy Court will determine the amount of the
disputed items and the final Price Adjustment Costs; and the Closing Date will
be extended

12

12368957v1



 



 

 

until such time as the Bankruptcy Court determines the amount of the disputed
items and the final Price Adjustment Costs.

(d)



Buyer and Sellers will, and will cause their respective Related Persons to,
cooperate and assist in the calculation of Price Adjustment Costs, and in the
conduct of the reviews referred to in this ‎Section 2.2, including, without
limitation, making available, to the extent necessary, their respective books,
records, work papers and personnel.  All amounts to be determined pursuant to
this ‎Section 2.2 will be determined in accordance with generally accepted
accounting principles in the United States consistently applied using Sellers’
historical methodologies and practices.

(e)



The date upon which the Price Adjustment Costs will be deemed final will be the
earlier to occur of the following:  (i) Buyer’s failure to provide a Buyer’s
Notice within ten (10) days of its receipt of the Price Adjustment Costs from
Sellers; (ii) the mutual written agreement of Buyer and Sellers; or (iii) a
final determination by the Bankruptcy Court in accordance with ‎Section 2.3(c).

(f)



The Final Purchase Price will be equal to the Unadjusted Purchase Price less the
Price Adjustment Costs.

Section 2.4 Closing Payments

 At the Closing, Buyer will pay the Final Purchase Price as follows:

(a)



by instruction to the Escrow Agent to release the Deposit, by wire transfer of
immediately available funds to an account specified by Sellers, or by the
Bankruptcy Court, as the case may be; and

(b)



by wire transfer of immediately available funds of the remaining balance of the
Final Purchase Price (after credit for the Deposit) to an account specified by
Sellers, or the Bankruptcy Court, as the case may be.

Section 2.5 Payment of Price Adjustment Costs.

Following the Closing Date (and no sooner than the Closing Date), Buyer will pay
the Cure Costs as determined by the Bankruptcy Court in the Assignment Order
directly to the appropriate counterparties to the Acquired Contracts when due,
for each of the Acquired Contracts sold, assigned and transferred to it, and
Seller shall pay to Buyer the Rent Costs and the Property Tax Costs upon the
entry by the Bankruptcy Court of an Assignment Order for each Acquired
Contract.  On the Closing Date, Buyer shall pay to Seller the amount of the
Store Cash.

Section 2.6 Transaction Taxes.

All Taxes (excluding income taxes), including without limitation all state and
local Taxes (excluding income taxes) in connection with the transfer of the
Acquired Assets and all recording and filing fees (collectively, “Transaction
Taxes”), that may be imposed by reason of the sale, transfer, assignment and
delivery of the Acquired Assets, and that are not exempt under §1146(a) of the
Bankruptcy Code, will be borne by Buyer.  Buyer and

13

12368957v1



 



 

 

Sellers will cooperate to (a) determine the amount of Transaction Taxes payable
in connection with the transactions contemplated under this Agreement; (b)
provide all requisite exemption certificates; and (c) prepare and file any and
all required Tax Returns for or with respect to such Transaction Taxes with any
and all appropriate Government taxing authorities.

Section 2.7 Purchase Price Allocation.  Buyer and Sellers agree to allocate the
Total Consideration and all other relevant items among the Acquired Assets in
accordance with Section 1060 of the Code and the treasury regulations
thereunder.    

ARTICLE III. CLOSING AND DELIVERIES

Section 3.1 Closing.

 The consummation of the transactions contemplated by this Agreement (the
“Closing”) will take place on the fifth Business Day following the satisfaction
or waiver by the appropriate party of all the conditions contained in Article
‎VI or on such other date or at such other time as may be mutually agreed to by
the parties (the “Closing Date”) and will be effective as of 12:01 a.m. on the
Closing Date, but will in no event occur later than thirty (30) days following
the approval of the Sale Order by the Bankruptcy Court.  Subject to such
different procedures agreed upon by the parties, the Closing will take place via
a “paper” close wherein Buyer and Sellers will exchange such documents and
instruments or copies thereof sufficient to effect the Closing by electronic or
other means without the use of a “roundtable” closing at a particular location.
All proceedings to be taken and all documents to be executed and delivered by
all parties at the Closing will be deemed to have been taken and executed
simultaneously and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered.

Section 3.2 Sellers’ Deliveries.

Each Seller, or Sellers collectively, as the case may be, will deliver to Buyer
at or prior to the Closing or such other time as set forth in this Agreement in
a form reasonably acceptable to Buyer:

(a)



A bill of sale, in form reasonably acceptable to Buyer and Sellers, for all of
the Acquired Assets that are tangible personal property;

(b)



An agreement for the assumption of the Acquired Contracts and Assumed
Liabilities, in form reasonably acceptable to Buyer and Sellers;

(c)



For all intangible Acquired Assets, including all Acquired Contracts, (i) an
agreement of assumption and assignment for each registered trademark, registered
copyright and domain name, respectively, transferred or assigned hereby and for
each pending application therefor, or (ii) an Assignment Order effecting the
same, in each case in form reasonably acceptable to Buyer and Sellers;

(d)



A certificate, dated as of the Closing Date, signed by its Secretary, certifying
to the accuracy of the matters set forth in ‎Section 6.2(a);  



14

12368957v1



 



 

 

(e)



Originals (or, to the extent originals are not available, copies) of all
Acquired Contracts (together with all material amendments, supplements or
modifications thereto) to the extent not already located at the offices of
Seller;

(f)



Physical possession of all of the Acquired Assets capable of passing by delivery
with the intent that title in such Acquired Assets shall pass by and upon
delivery;

(g)



Certificates of title and title transfer documents to all titled motor vehicles
included within the Acquired Assets;

(h)



If deemed necessary by Buyer, a Transition Services Agreement in form reasonably
acceptable to Buyer and Sellers;

(i)



A Management Services Agreement in form reasonably acceptable to Buyer and
Sellers;

(j)



A duly executed IRS Form W-9 from each Seller and a non‑foreign affidavit from
each Seller dated as of the Closing Date, sworn under penalty of perjury and in
form and substance required under Treasury Regulations issued pursuant to
Section 1445 of the IRC stating that such Seller is not a “foreign person” as
defined in Section 1445 of the IRC;

(k)



The officer’s certificate required by Section 6.2;  and

(l)



Such other agreements, documents or instruments of assignment and transfer that
Buyer may reasonably request; the form and substance of which are acceptable to
Sellers.

Section 3.3 Buyer’s Deliveries.

 Buyer will deliver to Sellers at or prior to the Closing or such other time as
set forth:

(a)



The Final Purchase Price in accordance with ‎Section 2.4;

(b)



A duly executed counterpart of Buyer to each of the documents listed in ‎Section
3.2(b), ‎(c),‎(h) and ‎(i);

(c)



A certificate, dated as of the Closing Date, signed by its Secretary, certifying
the accuracy of the matters set forth in ‎Section 6.1(a); and

(d)



Such other agreements, documents or instruments of assignment and transfer that
Sellers may reasonably request; the form and substance of which are acceptable
to Buyer.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES



15

12368957v1



 



 

 

Section 4.1 Representations and Warranties of Each Seller.

Each Seller severally represents and warrants to Buyer as of the Execution Date
and the Closing Date as follows:

(a)



Organization of Sellers; Good Standing.  Each Seller is a corporation or limited
liability company, as applicable, duly organized, validly existing and in good
standing under the laws of the state of its incorporation or formation, as
applicable, and has, subject to the necessary authority from the Bankruptcy
Court, all requisite corporate or limited liability company (as applicable)
power and authority to own, lease and operate its assets and to carry on its
business as now being conducted and is duly qualified or licensed to do business
and is in good standing in each jurisdiction where the character of its business
or the nature of its properties makes such qualification or licensing necessary.
Seller is duly qualified to do business as a foreign corporation or foreign
limited liability company and is in good standing in every jurisdiction in which
the Business is conducted.

(b)



Authorization and Validity. Subject to the Bankruptcy Court’s entry of the Sale
Order, (i) Seller has all requisite power and has been duly authority to enter
into this Agreement and any Ancillary Agreements to which Seller is a party and
to perform its obligations under this Agreement and under the Ancillary
Agreements; and (ii) this Agreement constitutes Seller’s valid and binding
obligation, enforceable against Seller in accordance with its respective terms.

(c)



No Conflict or Violation. The execution, delivery and performance by Seller of
this Agreement and any Ancillary Agreements to which Seller is a party does not
violate or conflict with any provision of Seller’s certificate of incorporation
or bylaws or similar organizational documents; and, subject to the Bankruptcy
Court’s entry of the Sale Order, does not violate any provision of law, or any
order, judgment or decree of any court or Government applicable to Seller or any
of its properties or assets; or  violate or result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contract to which
Seller is party or by which Seller is bound or to which any of Seller’s
properties or assets is subject.

(d)



Title to Assets.  Seller owns, and has good, valid, and marketable title to or,
with respect to leased locations, a valid leasehold interest in, all of the
Acquired Assets owned by it free and clear of all Liens (other than Assumed
Liabilities and Permitted Liens) to the maximum extent permitted by Section 363
of the Bankruptcy Code.

(e)



Consents and Approvals.  With the exception of the Bankruptcy Court issuing a
Sale Order approving this Agreement, no consent, waiver, authorization or
approval of any Person or declaration, filing or registration with any
Government is required in connection with the execution and delivery by Seller
of this Agreement or any Ancillary Agreement to which Seller is a party or the
performance by Seller of its obligations under this Agreement or under the
Ancillary Agreements.



16

12368957v1



 



 

 

(f)



Litigation.  Other than the bankruptcy proceeding, there are no claims, actions,
suits, proceedings or investigations pending, threatened in writing, involving
or against Seller, the Acquired Assets or any Related Person of Seller, that
could affect the ability of Seller to consummate the transactions contemplated
by this Agreement, each Ancillary Agreement or seek to prevent, enjoin, alter or
materially delay the Transactions.

(g)



Compliance with Law.  The business of Sellers is being conducted in all material
respects in compliance with all applicable laws and orders promulgated by any
Government applicable to Sellers.

(h)



Books and Records.  The books and records of Sellers, all of which have been
made available to Buyer, are complete and correct and have been maintained in
accordance with sound business practices. The minute books of Sellers contain
accurate and complete records of all meetings, and actions taken by written
consent of, the stockholders, the board of directors and any committees of the
board of directors of Sellers, and no meeting, or action taken by written
consent, of any such stockholders, board of directors or committee has been held
for which minutes have not been prepared and are not contained in such minute
books. At the Closing, all of those books and records will be in the possession
of Sellers.

(i)



Employees and Employment Matters. No Seller is a party to or bound by any
collective bargaining agreement covering the Current Employees (as determined as
of the date of this Agreement and the Closing) or former employees of Sellers,
nor is there any ongoing strike, walkout, work stoppage, or other material
collective bargaining dispute affecting any Seller with respect to the Granite
City Business.  To the knowledge of Sellers’, there is no organizational effort
being made or threatened by or on behalf of any labor union with respect to the
Current Employees (as determined as of the date of this Agreement). Within ten
(10) days of the date hereof, Sellers shall make available to Buyer a list of
all Current Employees.

(j)



Employee Benefit Plan.

(i)



Schedule 4.1(j) sets forth a complete and accurate list of Sellers’ Employee
Benefit Plans.  Sellers have provided to, or made available to, Buyer true and
correct copies of each Employee Benefit Plan (including all plan documents and
amendments thereto).  Each Employee Benefit Plan has been established,
maintained, funded and administered in material compliance with its terms and
all applicable requirements of ERISA, the Code, and other applicable Laws.  Each
Employee Benefit Plan which is intended to be qualified within the meaning of
Code § 401(a) is so qualified and has received a favorable determination letter
from the Internal Revenue Service upon which it may rely, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service, and to the knowledge of Sellers nothing has occurred
that is

17

12368957v1



 



 

 

reasonably likely to adversely affect the qualified status of such Employee
Benefit Plan.  No Employee Benefit Plan is subject to Title IV or Section 302 of
ERISA or Section 412 of the Code, and no Seller or any ERISA Affiliate
contributes to or has any liability with respect to any such plan.

(ii)



No Seller or ERISA Affiliate is a party to any Multiemployer Plan.  As of the
date of this Agreement, no Seller or ERISA Affiliate has incurred any
unsatisfied withdrawal liability with respect to any Multiemployer Plan, and no
Seller or ERISA Affiliate is bound by any contract or has any liability
described in Section 4204 of ERISA.

(iii)



All payments, premiums, contributions, distributions, reimbursements or accruals
for all periods (or partial periods) ending prior to or as of the Closing Date
shall have been timely made in accordance with the terms of the applicable
Employee Benefit Plan and applicable Law.

(iv)



As of the date hereof, there is no pending or, to the knowledge of Sellers,
threatened, legal proceeding relating to any Employee Benefit Plan.

(v)



Notwithstanding any requirements imposed by the COBRA regulations or otherwise,
Sellers shall retain responsibility for all Employee Benefit Plan liabilities
and obligations, including, without limitation, for continuation coverage under
any Employee Benefit Plan pursuant to the requirements of Section 4980B of the
Code and COBRA, and all liabilities and obligations of Sellers relating to
employees, former employees, persons laid-off or on inactive status, or their
respective dependents, heirs or assigns, who have received, who are receiving as
of the Closing Date, or who are or could become eligible to receive any
short-term or long-term disability benefits or any other benefits of any kind
arising out of or related in any way to the employment of persons by
Sellers.  Provided,  however, that Sellers are retaining such responsibility
only so long as Sellers maintain a group health plan.

(k)



Liquor Licenses.  Schedule 4.1(k) sets forth a complete and correct list as of
the date of this Agreement of all liquor licenses included in the Acquired
Assets (including beer and wine licenses) held or used by each Seller, including
the Person in whose name such license is issued, issuing agency and location
(collectively, the “Liquor Licenses”).  Each of the Sellers is in material
compliance with all applicable Laws with respect to the sale of liquor and all
alcoholic beverages and has the right to sell liquor at retail for consumption
within each of the restaurant locations of such Seller, subject to and in
accordance with all applicable provisions of the Liquor Licenses.  To the
knowledge of Sellers, since January 1, 2018, (a) there have been no legal
proceedings brought or threatened to be brought by or before a Governmental
Authority in respect of any such Liquor License, (b) no such Liquor License is

18

12368957v1



 



 

 

subject to any due but unpaid tax obligation owed to a Governmental Authority,
the outstanding nature of which would preclude transfer of such Liquor License
from any of the Sellers to Buyer, and (c) no such Liquor License has been
threatened by a Governmental Authority to be revoked, limited or not renewed.

(l)



Intellectual Property Rights. 

(i)



Schedule 4.1(l) sets forth an accurate and complete list of (i) all registered
Intellectual Property Rights included in the Acquired Assets, and (ii) all
material Contracts pursuant to which any Seller obtains the right to use any
Intellectual Property Rights.  Sellers own all such registered Intellectual
Property free and clear of all Liens (except for Permitted Liens), and all such
registered Intellectual Property is valid, subsisting and, to the knowledge of
Sellers, enforceable, and is not subject to any outstanding Order adversely
affecting Sellers’ use thereof or rights thereto. Except as set forth in
Schedule 4.1(l)(i), there exist no pending or, to the knowledge of Sellers,
threatened challenges to the ownership and use by Sellers of such Intellectual
Property Rights, nor any alleged infringements of such Intellectual Property
Rights by third parties.  None of the Intellectual Property Rights included in
the Acquired Assets have been licensed by Sellers to any other Person.

(ii)



Except as set forth on Schedule 4.1(l)(ii), to the knowledge of Sellers, none of
the use of the Intellectual Property Rights included in the Acquired Assets, the
conduct of the Granite City Business as currently conducted, nor any of the
products sold or services provided by Sellers or any of their Affiliates in
connection therewith, infringes upon or otherwise violates the intellectual
property rights of any other Person.

(m)



Environmental Matters.  Other than as may be set forth in the reports described
on Schedule 4.1(m), Sellers have not received written notice from any
Governmental Authority or third party of any violation of or failure to comply
with any environmental Laws (x) with respect to the Leased Real Property which,
to the knowledge of Sellers, remains uncorrected, or (y) of any obligation to
undertake or bear the cost of any remediation with respect to the Leased Real
Property, which to the knowledge of Sellers, remains unperformed.

(n)



Data Security. Other than as may be set forth on Schedule 4.1(n), Sellers have
not received any notice, written, oral or otherwise, from any bank, payment
processor, Governmental Authority or other third party of any successful or
attempted network intrusion, data breach, hack, loss of customer data, loss of
customer credit card data or similar intrusion or loss of data. Other than as
may be set forth on Schedule 4.1(n), Sellers have not found or been notified of
any malicious software, malware, malicious code on any of Seller’s point of sale
terminals, front of house computers, back of house computers or other computers.



19

12368957v1



 



 

 

(o)



Contracts. 

(i)



Schedule 4.1‎(o) sets forth an accurate list, as of the date hereof, of all
Contracts to which a Seller is a party with respect to the Business as of the
date hereof (and Sellers have made available, or within ten (10)  days of the
date hereof shall make available, to Buyer true and complete copies of all such
Contracts).

(ii)



Except as to matters which would not reasonably be expected to have a material
adverse effect on the Business, each of the Contracts is in full force and
effect and is the legal, valid and binding obligation of the applicable Seller
and of the other parties thereto, enforceable against each of them in accordance
with its terms and, upon consummation of the Transactions, shall continue in
full force and effect without penalty or other adverse consequence.  Except as
previously disclosed to Buyer or otherwise arising out of pre-Petition Date
obligations, no Seller is in default under any Contract, nor, to the knowledge
of Sellers, is any other party to any Contract in breach of or default
thereunder, and no event has occurred that with the lapse of time or the giving
of notice or both would constitute a breach or default by any Seller or any
other party thereunder. Except as previously disclosed to Buyer (i) no party to
any of the Contracts has exercised any termination rights with respect thereto,
and (ii) no party has given written notice of any significant dispute with
respect to any Contract. Sellers have and will transfer to Buyer at the Closing,
good and valid title to the Acquired Contracts, free and clear of all Liens
other than Permitted Liens.

(p)



Real Property.  

(i)



The (i) Leased Real Property and (ii) brewing facility located in Ellsworth,
Iowa, constitutes all of the real property used by Sellers in connection with
the Granite City Business.

(ii)



Sellers do not own any real property (other than Improvements being acquired
hereunder and the brewing facility located in Ellsworth, Iowa).

(iii)



To the knowledge of Sellers, none of the Leased Real Property is subject to an
eminent domain or condemnation proceeding.

(iv)



Schedule 4.1(p) lists each Real Property Lease.  Sellers have delivered (or
otherwise made available) to Buyer a correct and complete copy of each Real
Property Lease.

(v)



Sellers have a valid, binding and enforceable leasehold interest under each of
the Real Property Leases under which any Seller is a lessee, free and clear of
all Liens other than Permitted Liens. Sellers have all certificates of

20

12368957v1



 



 

 

occupancy and Permits of any Governmental Authority necessary or useful for the
current use and operation of each Real Property Lease, and Sellers have fully
complied with all material conditions of the Permits applicable to them. Except
as to matters which would not reasonably be expected to have a material adverse
effect, no default or violation, or event that with the lapse of time or giving
of notice or both would become a default or violation, has occurred in the due
observance of any Permit.

(vi)



Sellers have not received any notice from any insurance company that has issued
a policy with respect to any Real Property Lease requiring performance of any
structural or other repairs or alterations to such Real Property Lease. Sellers
do not own or hold, nor is any Seller obligated under or a party to, any option,
right of first refusal or other contractual right to purchase, acquire, sell,
assign or dispose of any real estate or any portion thereof or interest therein,
except as may be set forth under the Real Property Leases.

(q)



Taxes.

(i)



Each Seller has timely filed all material Tax returns required to be filed by it
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax returns are required to be filed (taking into account any extension of time
to file granted or to be obtained on behalf of such Seller); (ii) all Taxes
shown as due on such Tax returns and all other material Taxes otherwise due and
owing by Sellers or their Affiliates have been timely paid (other than any Taxes
not due as of the date of the filing of the Bankruptcy Case as to which
subsequent payment was prohibited by reason of the Bankruptcy Case); and (iii)
each Seller has withheld and paid over to the appropriate Governmental Authority
all Taxes which it is required to withhold from amounts paid or owing to any
employee, vendor, customer, stockholder, creditor or other Person;

(ii)



No Seller is a foreign person within the meaning of Code Section 1445, and Buyer
shall not be required to withhold any amount for Taxes of Sellers from the
Purchase Price or other consideration provided herein;

(iii)



There are no Liens for Taxes on any of the Acquired Assets, other than Liens for
Property Taxes not yet due and payable;

(iv)



No Seller has waived any statute of limitations with respect to any Taxes
relating to the Granite City Business or agreed to any extension of time for
filing any Tax return with respect to the Granite City Business which has not
been filed or consented to extend to a date later than the regular statutory
date in which any Tax may be assessed or collected by any Governmental
Authority, and to the knowledge of Sellers, no Tax audit, contest,

21

12368957v1



 



 

 

examination, or other proceeding with respect to, or relating to, the Taxes of
the Granite City Business is ongoing or planned;

(v)



No Seller has any branch, permanent establishment, office, or other place of
business outside the United States, and the Granite City Business has solely
been operated in the United States;

(vi)



Each Seller and each subsidiary thereof has properly classified for Tax purposes
any service providers as employees or independent contractors;

(vii)



None of the Acquired Assets (i) is property that is required to be treated as
being owned by any other Person pursuant to the “safe harbor lease” provisions
of Section 168(f)(8) of the Code, (ii) is “tax-exempt use property” within the
meaning of Section 168(h) of the Code, or (iii) directly or indirectly secured
any debt the interest of which is tax-exempt under Code Section 103(a); or

(viii)



No Acquired Contract or assumed employee obligation (i) provides for
nonqualified deferred compensation within the meaning of  Code Section 409A (and
similar state or local law) that is not compliant with Code Section 409A (and
similar state or local law) or (ii) gives rise to any “parachute payment” that
is not deductible under Code Section 280G or subject to excise tax under Code
Section 4999.

(r)



Financial Statements.  Schedule 4.1(r) contains the unaudited
consolidated balance sheet of the Business as of June 25, 2019 (the “Balance
Sheet”) and the related unaudited statement of operations for the six month
period then ended. The financial statements referred to in the foregoing
sentence are collectively referred to as the “Financial Statements.”
The Financial Statements have been prepared from the books and records of
Sellers on an accrual basis consistent with Sellers’ internal accounting
practices. Such Financial Statements were prepared in accordance with GAAP.

Section 4.2 Representations and Warranties of Buyer.

 Buyer represents and warrants to Sellers as of the Execution Date and the
Closing Date as follows:

(a)



Corporate Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Minnesota
and has all requisite corporate power and authority to own its properties and
assets and to conduct its business as now conducted.

(b)



Authorization and Validity.  Buyer has all requisite corporate power and
authority to enter into this Agreement and any Ancillary Agreement to which
Buyer is a party and to perform its obligations under this Agreement and under
the Ancillary Agreement.  The execution and delivery of this Agreement and any
Ancillary

22

12368957v1



 



 

 

Agreement to which Buyer is a party and the performance of Buyer’s obligations
under this Agreement and under the Ancillary Agreements have been, or on the
Closing Date will be, duly authorized by all necessary corporate action of
Buyer, and no other corporate proceedings on the part of Buyer are necessary to
authorize such execution, delivery and performance. This Agreement has been, and
any Ancillary Agreement to which Buyer is a party has been duly executed by
Buyer and constitutes Buyer’s valid and binding obligations, enforceable against
it in accordance with their respective terms.

(c)



No Conflict or Violation.  The execution, delivery and performance by Buyer of
this Agreement and any Ancillary Agreement to which Buyer is a party does not
violate or conflict with any provision of Buyer’s certificate of incorporation
or bylaws or similar organizational documents; violate any provision of law, or
any order, judgment or decree of any court or Government applicable to Buyer or
any of its properties or assets; or  violate or result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material Contract to which Buyer is party or by which Buyer is bound or to which
any of Buyer’s properties or assets is subject.

(d)



Consents and Approvals.  No consent, waiver, authorization or approval of any
Person or declaration, filing or registration with any Government is required in
connection with the execution and delivery by Buyer of this Agreement or any
Ancillary Agreement to which Buyer is a party or the performance by Buyer of its
obligations under this Agreement or under the Ancillary Agreements.

(e)



Adequate Assurances Regarding Acquired Contracts.  As of the Closing, Buyer will
be capable of satisfying the conditions contained in Sections 365(b) and 365(f)
of the Bankruptcy Code with respect to the Acquired Contracts.

(f)



Litigation.  There are no claims, actions, suits, proceedings or investigations
pending, threatened in writing or against Buyer, or any Related Person of Buyer,
that could affect the ability of Buyer to consummate the transactions
contemplated by this Agreement and each Ancillary Agreement.

(g)



Adequacy of Funds.  Buyer has cash on hand, existing availability under existing
lines of credit, or other immediately available financial resources sufficient
to pay the Unadjusted Purchase Price, Cure Cost, and all other obligations under
‎Section 1.3(d) at the Closing.

Section 4.3 Warranties Are Exclusive.

 The parties acknowledge that the representations and warranties contained in
this Article ‎IV are the only representations or warranties given by the parties
and that all other express or implied warranties are disclaimed.  Without
limiting the foregoing, Buyer acknowledges that, except for the representations
and warranties contained in ‎Section 4.1, the Acquired Assets are conveyed “AS
IS,” “WHERE IS” and “WITH ALL FAULTS” and that all warranties of merchantability
or fitness for a particular

23

12368957v1



 



 

 

purpose are disclaimed. WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES THAT,
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ‎Section 4.1, SELLERS
AND THEIR RELATED PERSONS AND AFFILIATES HAVE MADE NO REPRESENTATION OR WARRANTY
CONCERNING ANY (A) USE TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B) FUTURE
REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS, FINANCIAL
CONDITION OR PROSPECTS THAT MAY RESULT FROM THE OWNERSHIP, USE OR SALE OF THE
ACQUIRED ASSETS OR THE ASSUMPTION OF THE ASSUMED LIABILITIES OR (C) OTHER
INFORMATION OR DOCUMENTS MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR RELATED
PERSONS. Buyer further acknowledges that Buyer has conducted, or has had an
adequate opportunity to conduct, all necessary due diligence related to Sellers’
business, the Acquired Assets, the Assumed Liabilities, and all such other
matters relating to or affecting any of the foregoing. In proceeding with the
transactions contemplated in this Agreement, except for any representations and
warranties expressly set forth in ‎Section 4.1, Buyer is doing so based solely
upon its own due diligence and review, all of which has been completed to the
satisfaction of Buyer, and Buyer has not relied upon any oral or written
statements, representations or guaranties whatsoever, whether express or
implied, made by Sellers or its agents and representatives.

ARTICLE V. COVENANTS AND OTHER AGREEMENTS

Section 5.1 Covenants of Sellers.

Sellers covenant to Buyer that, during the period from the Execution Date
through and including the Closing Date or the earlier termination of this
Agreement, and to the extent applicable to the Acquired Assets:

(a)



Conduct of Business Before the Closing.  Except as set forth on Schedule 5.1(b)
or unless otherwise agreed by Sellers and Buyer, Sellers will use commercially
reasonable efforts to conduct their business in all material respects in the
manner in which it has been conducted since the Petition Date and to preserve
intact their respective business or organization and relationships with third
parties; provided, however, that Sellers will not, without Buyer’s prior
approval (which such approval shall not be unreasonably withheld, conditioned or
delayed), amend, exercise any option with regard to, or otherwise modify any
Real Property Lease.    Sellers further agree to forward all correspondence with
regard to any Leased Real Property and/or Real Property Lease and to not take
any action with respect to any such correspondence without first obtaining
Buyer’s written consent to any such action. Notwithstanding this covenant,
Sellers may, with Buyer’s approval not to be unreasonably withheld, take steps
to wind down its operations at the locations listed on Schedule 1.1(a) so long
as such steps do not increase any of the liabilities being assumed by Buyer in
‎Section 1.3. Without limiting the generality of the foregoing, during the
period from the date of this Agreement to the Closing, except as otherwise
contemplated by this Agreement, set forth on Schedule 5.1(b) or as Buyer shall
otherwise consent in writing, each Seller shall, and shall cause each of its
respective Affiliates to, do the following: (i) pay all post-petition bills and
invoices for post-petition goods or services promptly when due; (ii) notify
Buyer of any material

24

12368957v1



 



 

 

adverse change in its condition (financial or otherwise), business, properties,
assets or liabilities, or of the commencement of or any material development or
disposition with respect to any material governmental complaints,
investigations, or hearings (or any written threats thereof); (iii) maintain in
the ordinary course customary amounts of cash, cash equivalents and similar cash
items at the location of each restaurant in cash registers, safes, strongboxes
and lock boxes consistent with past practice; (iv) use its commercially
reasonable efforts to keep and maintain possession of and compliance with the
terms of all Permits (including Liquor Licenses) necessary or required by Law to
own, lease and operate its respective properties (and the Acquired Assets) and
to carry on the Business or that are material to the operation of the Business
or the Acquired Assets, including by taking all commercially reasonable actions
and submitting all payments, applications, and filings necessary to renew any
such Permit due to expire at any time before the Closing Date (or 60 days
thereafter); and (v) maintain insurance coverage with financially responsible
insurance companies substantially similar in all material respects to the
insurance coverage maintained by the Business and Sellers on the Petition Date.

(b)



Certain Restricted Conduct. Except as set forth on Schedule 5.1(b) and except as
otherwise set forth in this Agreement or as Buyer shall otherwise consent in
advance in writing, during the period from the date of this Agreement to the
Closing, no Seller shall, and each Seller shall cause each of its respective
Affiliates not to, with respect to the Acquired Assets:

(i)



sell, lease, license, transfer, or dispose of other than in the ordinary course
of business any Acquired Assets;

(ii)



authorize or enter into any Contract, arrangement, or commitment other than a
Contract that is both (x) in the ordinary course of business and (y) not a
Contract that would constitute a material Contract if it were effective as of
the date of this Agreement;

(iii)



dispose of or permit to lapse any rights in, to or for the use of any material
Intellectual Property Right;

(iv)



other than in the ordinary course, authorize, undertake, make, or enter into any
commitments obligating any Seller to (x) make or accelerate any capital
expenditures or (y) undertake or approve any material renovation or
rehabilitation of any Leased Real Property;

(v)



(w) increase any compensation or enter into or amend any employment, severance
or other agreement with any of its officers, directors or employees, (x) adopt
any new Employee Benefit Plan or amend or terminate or increase the benefits
under any existing Employee Benefit Plan, except for changes which are required
by Law and changes which are not more

25

12368957v1



 



 

 

favorable to participants than provisions presently in effect, (y) hire any
employee or individual independent contractor with annual compensation in excess
of $75,000, or enter into any new employment or severance agreements that would
result in post-termination payments becoming due or payable upon termination of
employment or of the individual independent contractor, or (z) assume or enter
into any labor or collective bargaining agreement relating to the Business, any
employee, or any Acquired Asset;

(vi)



take any action that would constitute or result in an event of default under any
debtor-in-possession financing facility agreement or order, and/or cash
collateral agreement;

(vii)



permit, offer, agree or commit (in writing or otherwise) to permit, any of the
Acquired Assets to become subject, directly or indirectly, to any Lien, except
for Permitted Liens, Liens existing on the date of this Agreement and Liens
granted before a Closing in connection with any debtor-in-possession financing
facility agreement or order, and/or cash collateral agreement;

(viii)



do any other act that would, to the knowledge of Sellers, cause any
representation or warranty of any Seller in this Agreement to be or become
untrue in any material respect or intentionally omit to take any action
necessary to prevent any such representation or warranty from being untrue in
any material respect; or authorize or enter into any Contract, agreement, or
commitment with respect to any of the foregoing.

(c)



Except as set forth on Schedule 5.1(b), no Seller nor any of its Affiliates
shall, with respect to the Acquired Assets: (i) except pursuant to any Order
governing the use of cash collateral entered by the Bankruptcy Court in the
Bankruptcy Cases, voluntarily, by operation of law, or otherwise, renew, assign,
transfer, sublease, mortgage, pledge, hypothecate or otherwise encumber any
lease or the leasehold estate constituting a portion of the Business upon which
Buyer, Seller or an Affiliate of either has any continuing financial or other
obligation (contingent or otherwise) except for Permitted Liens; (ii) renew any
lease nor suffer any person other than such Seller, its employees, agents,
servants and invitees to occupy or use the premises or any portion thereof,
without in any case the express written consent of Buyer, which consent shall
not be unreasonably withheld or (iii) terminate, amend, extend, renew, modify,
breach or waive any rights under any Real Property Lease or Contract. Any
attempt to do any of the foregoing without such written consent shall be null
and void. If Sellers request such a consent from Buyer, the request shall be in
writing specifying the terms of the renewal; the identity of the proposed
assignee or sublessee; the duration of said desired sublease or renewal, the
date same is to occur, the exact location of the space affected thereby and the
proposed rentals on a square foot basis chargeable thereunder. Such request for
Buyer consent shall

26

12368957v1



 



 

 

be submitted to Buyer at least three (3) days in advance of the date on which
Sellers desire to make such event occur.

(d)



Cooperation.  Sellers will use commercially reasonable efforts to take, or cause
to be taken, all action and to do, or cause to be done, all things necessary or
proper, consistent with applicable law, to consummate and make effective as soon
as possible the transactions contemplated by this Agreement; and assist Buyer’s
efforts to transfer any Permits required to own the Acquired Assets.

(e)



Sale Order.  Without limiting ‎Section 5.1(d)(ii), Sellers will use commercially
reasonable efforts to obtain entry of the Sale Order by the Bankruptcy Court as
soon as reasonably practicable.

(f)



D&O Policy.  At or prior to the Closing, a D&O insurance policy, or similar
insurance policy acceptable to the Buyer, shall be bound, at Buyer’s sole
expense, providing coverage to the directors and officers of Sellers prior to
the Closing Date in the same amounts and for at least three (3) years following
the Closing Date.

(g)



Access to Records. From the date hereof until the earlier of the termination of
this Agreement or the Closing Date, Sellers shall reasonably afford, and shall
cause their officers, employees, attorneys and other agents to reasonably
afford, to Buyer and its counsel, accountants and other representatives, access
(at reasonable times during normal business hours) to officers and other
employees of Sellers for the purposes of evaluating the Granite City Business
and all corporate offices, restaurants, warehouses or other facilities,
properties, books, accounts, records and documents of, or relating to, the
Granite City Business, subject to the terms of the Confidentiality Agreement.

(h)



Notices of Certain Events. Sellers shall promptly notify Buyer and deliver
copies to Buyer of:

(i)



any notice or other written communication from any Person alleging that the
consent of such Person is or may be required in connection with the consummation
of the Transactions;

(ii)



any material written communication from any Governmental Authority in connection
with or relating to the Transactions, including with respect to Liquor License
approvals and any condemnation or eminent domain event affecting any of the Real
Property Leases;

(iii)



any correspondence, report or notice required to be given by Sellers to any
party under a debtor-in-possession financing facility agreement or order, and/or
cash collateral agreement or order, or any other related document, including any
variance reports, weekly budget compliance reports, or notice of default; or



27

12368957v1



 



 

 

(iv)



the commencement of any actions, suits, investigations or proceedings relating
to Sellers or the Granite City Business that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
4.1.

(i)



Payroll. Promptly following the Closing, the Sellers shall use the proceeds of
the Purchase Price to pay all payroll expenses incurred through the date
immediately prior to Closing.

Section 5.2 Name Change.  Beginning six (6) months after the Closing, Sellers
shall take steps necessary to effect a change in any of its corporate names to
remove “Granite City” from such names.  As all Intellectual Property Rights of
Sellers are Acquired Assets, Sellers agree after Closing to cease use of any
service marks, trademarks, trade names, logos, emblems, signs or insignia
related to the Intellectual Property Rights owned by Sellers prior to Closing
and, immediately after Closing, to cease holding themselves out as having any
affiliation with the Granite City Business (other than for the arrangements
under this Agreement and the related Agreements).

Section 5.3 Covenants of Buyer.

Buyer covenants to Sellers that, during the period from the Execution Date
through and including the Closing Date or the earlier termination of this
Agreement:

(a)



Cooperation.  Buyer will use commercially reasonable efforts to take, or cause
to be taken, all action and to do, or cause to be done, all things necessary or
proper, consistent with applicable law, to consummate and make effective as soon
as possible the transactions contemplated by this Agreement.

(b)



Adequate Assurances Regarding Acquired Contracts and Required Orders.  With
respect to each Acquired Contract, Buyer will provide adequate assurance of the
future performance of such Acquired Contract by Buyer. Buyer will promptly take
such actions as may be reasonably requested by Sellers to assist Sellers in
obtaining the Bankruptcy Court’s entry of an assumption and assignment order and
any other order of the Bankruptcy Court reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 5.4 Other Covenants.

(a)



Improper Receipt of Payment.  From and after the Closing, (i) each Seller will
promptly forward to Buyer any and all payments received by it that constitutes
part of the Acquired Assets; and (ii) Buyer will promptly forward to the
respective Seller any and all payments received by Buyer that constitute part of
the Excluded Assets.

(b)



Bankruptcy Issues. Buyer and Seller agree that:



28

12368957v1



 



 

 

(i)



Filing of Sale and Bidding Procedures Motion.  Sellers filed with the Bankruptcy
Court a motion (the “Bidding Procedures Motion”) seeking, among other things,
the entry of (i) the Sale Order, and (ii) an Order (the “Bidding Procedures
Order”) approving the bidding procedures (the “Bidding Procedures”).    

(ii)



Bankruptcy Court Approval of Sale.  Sellers and Buyer shall each use their
commercially reasonable efforts, and shall cooperate, assist and consult with
each other, to secure the entry of an Order (the “Sale Order”) of the Bankruptcy
Court in the Bankruptcy Cases which shall be in the form agreed by the Parties
and which Sale Order (i) approves this Agreement, (ii) authorizes the sale of
the Acquired Assets pursuant to Sections 363 of the Bankruptcy Code, (iii)
authorizes the assumption and assignment of the Acquired Contracts pursuant to
Section 365 of the Bankruptcy Code, (iv) on the Closing Date, the Acquired
Assets shall be sold to Buyer
free and clear of any and all Liens (except for Permitted Liens), including any liens
granted during the Chapter 11 Cases, (v) authorizes the Transactions, and (vi)
includes findings (x) providing that Buyer is a purchaser in good faith for fair
value within the meaning of Section 363(m) of the Bankruptcy Code and entitled
to the protection of Section 363(m) of the Bankruptcy Code, and (y) that the
consideration for the Acquired Assets constitutes reasonably equivalent value
and fair consideration; provided, however, Sellers shall be entitled to take
such actions as may be required in connection with the discharge of their
fiduciary duties in the Bankruptcy Cases (including soliciting higher and better
offers for the Acquired Assets).  In connection with the assumption and
assignment of the Acquired Contracts pursuant to Section 365 of the Bankruptcy
Code, Buyer shall take all actions required to provide “adequate assurance of
future performance” by Buyer under the Acquired Contracts after the
Closing.  The Sale Order shall contain findings by the Bankruptcy Court that (a)
Buyer is a good-faith buyer under section 363(m) of the Bankruptcy Code, (b) Buyer is not
a successor to the Sellers, and (c) the sale of the Acquired
Assets contemplated hereby did not involve any improper conduct, including
collusion, and cannot be avoided under grounds set forth under section 363(n) of
the Bankruptcy Code, unless in the reasonable
judgment of Sellers’ professionals, after consultation with Buyer, Sellers believe there
exists a factual basis that would preclude the Bankruptcy Court from making such
a finding. Sellers and Buyer shall consult with one another in good faith
regarding pleadings that either of them intends to file, or positions either of
them intend to take, with the Bankruptcy Court in connection with or that might
reasonably affect the Bankruptcy Court’s entry of the Sale Order.

(iii)



Liquor Licenses. Sellers shall seek to have included in the Sale Order a
provision that immediately upon the Closing, Buyer shall be entitled to continue
to sell alcoholic beverages at the premises included in the Acquired

29

12368957v1



 



 

 

Assets upon the same terms as Sellers were selling such alcoholic beverages until such
time as Buyer has had the time and opportunity to obtain its own
Liquor Licenses.  Buyer and/or its parent shall indemnify the Sellers’ estates
for any fines, penalties or administrative claims arising from any Liquor
License violations or from the purchase and/or sale of alcohol until such time
as Buyer’s purchase and transfer of the Liquor Licenses from Sellers to Buyer
are completed.

(c)



License to Use Name.  Following the Closing, in accordance with the provisions
of this ‎Section 5.4(c), Buyer agrees to grant Sellers a worldwide, royalty
free, fully paid and irrevocable license to use the Intellectual Property Rights
related to the Granite City brand to the extent relating to any Excluded Assets,
provided that, any Seller (or any assignee thereof) using the Granite City brand
name shall pay to Buyer a license fee equal to three percent (3%) of such
Seller’s annual gross sales.  Any use of the Granite City brand name shall be
subject to a mutually agreeable license agreement, which shall be entered into
by Buyer with such Sellers determined by Buyer at its sole discretion.

(d)



Avoidance Actions.  Buyer agrees, on behalf of itself and its successors,
assigns and other legal representatives, that (1) it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Seller, or any employee,
officer, director or contractor of any Seller, on the basis of any Avoidance
Action acquired by Buyer pursuant to Section 1.1(v) of this Agreement and (2) it
will not transfer or assign any Avoidance Action acquired by Buyer pursuant to
Section 1.1(v) of this Agreement to any other Person.

ARTICLE VI. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

Section 6.1 Conditions Precedent to the Performance by Sellers.

 The obligation of Sellers to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, at or before the Closing, of the
following conditions, any one or more of which, other than the condition
contained in ‎Section 6.1(c), may be waived by Sellers, in their discretion:

(a)



Representations and Warranties of Buyer.  The representations and warranties of
Buyer made in ‎Section 4.2 of this Agreement, in each case, will be true and
correct in all material respects as of the Execution Date and as of the Closing
Date as though made by Buyer as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties will be true and correct on and as of
such earlier date.

(b)



Performance of the Obligations of Buyer.  Buyer has performed in all material
respects all obligations required under this Agreement and any Ancillary
Agreement to which Buyer is party to be performed by Buyer on or before the
Closing Date.



30

12368957v1



 



 

 

(c)



Governmental Consents and Approvals.  The Bankruptcy Court will have entered the
Sale Order and the Assignment Order, and such orders will be in full force and
effect, and no order staying, reversing, modifying, vacating or amending such
orders will be in effect on the Closing Date.

(d)



Closing Deliveries.  Buyer will have made the deliveries contemplated under
‎Section 3.3.

Section 6.2 Conditions Precedent to the Performance by Buyer.

 The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing, of the
following conditions, any one or more of which, other than the condition
contained in ‎Section 6.2(c), may be waived by Buyer, in its discretion:

(a)



Representations and Warranties of Sellers.  The representations and warranties
of Sellers made in ‎Section 4.1 of this Agreement will be true and correct in
all material respects as of the Execution Date and as of the Closing Date as
though made by Sellers as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties will be true and correct on and as of
such earlier date.

(b)



Performance of the Obligations of Sellers.  Sellers will have performed in all
material respects all obligations required under this Agreement or any Ancillary
Agreement to which Sellers are party to be performed by Sellers on or before the
Closing Date.

(c)



Governmental Consents and Approvals.  The Bankruptcy Court will have entered the
Sale Order, which shall
include a waiver of the fourteen (14) day stay set forth in Rule 6004(h) of the Federal Rules
of Bankruptcy Procedure, and the Assignment Order, and such orders will be in
full force and effect.

(d)



Closing Deliveries.  Sellers will have made the deliveries contemplated under
‎Section 3.2.

(e)



From the date of this Agreement until the Closing Date, there shall not have
occurred and be continuing any material adverse effect on the Granite City
Business.

(f)



Sellers shall have delivered a certificate from an authorized officer of Sellers
to the effect that each of the conditions specified in Section 6.2(a),  (b) and
(e) have been satisfied.

(g)



The Bankruptcy Court shall have entered the Sale Order which shall have become
final and non-appealable and shall have confirmed the sale of the Acquired
Assets described in this Agreement and in accordance with this Agreement to
Buyer by the Seller.

ARTICLE VII. TERMINATION



31

12368957v1



 



 

 

Section 7.1 Conditions of Termination.

 This Agreement may be terminated only in accordance with this ‎Section
7.1.  This Agreement may be terminated at any time before the Closing as
follows:

(a)



By mutual consent of Sellers and Buyer;

(b)



By Sellers, by notice to Buyer, if Sellers have provided Buyer with notice of
any material inaccuracy of any representation or warranty contained in ‎Section
4.2, or of a material failure to perform any covenant or obligation of Buyer
contained in this Agreement or any Ancillary Agreement to which Buyer is party,
and Buyer has failed, within ten (10) Business Days after such notice, to remedy
such inaccuracy or perform such covenant or provide reasonably adequate
assurance to Sellers of Buyer’s ability to remedy such inaccuracy or perform
such covenant or obligation; provided,  however, that Sellers will not have the
right to terminate this Agreement under this ‎Section 7.1(b) if Sellers are then
in material breach of this Agreement;

(c)



By Sellers, if the Bankruptcy Court dismisses Sellers’ Chapter 11 cases or
converts the Chapter 11 cases to cases under Chapter 7 of the Bankruptcy Code;
if the Bankruptcy Court confirms a Chapter 11 plan in Sellers’ Chapter 11 cases;
or if the Bankruptcy Court appoints a Chapter 11 trustee or an examiner with
expanded powers;

(d)



By Buyer, by notice to Sellers, if Buyer has previously provided Sellers with
notice of any material inaccuracy of any representation or warranty of Sellers
contained in ‎Section 4.1 or a material failure to perform any covenant or
obligation of Sellers contained in this Agreement or any Ancillary Agreement to
which Sellers are party, and Sellers have failed, within ten (10) Business Days
after such notice, to remedy such inaccuracy or perform such covenant or provide
reasonably adequate assurance to Buyer of Sellers’ ability to remedy such
inaccuracy or perform such covenant; provided,  however, that Buyer will not
have the right to terminate this Agreement under this ‎Section 7.1(d) if Buyer
is then in material breach of this Agreement;

(e)



By any party by giving written notice to the other parties if the Closing shall
not have occurred on or prior to the Outside Date; provided,  however, that if
the Closing shall not have occurred on or before the Outside Date due to a
material breach of any representations, warranties, covenants or agreements
contained in this Agreement by Buyer or Sellers, then the breaching party may
not terminate this Agreement pursuant to this ‎Section 7.1(e); 

(f)



Automatically, upon the issuance of a final and non-appealable order, decree, or
ruling by a Governmental Authority to permanently restrain, enjoin or otherwise
prohibit the Closing; or

(g)



By Buyer, by notice to Seller, if (i) if any of the Sellers files (y) any motion
with the Bankruptcy Court seeking an order approving, or (z) any plan involving,
any

32

12368957v1



 



 

 

Alternate Transaction; or (ii) if Sellers enter into a definitive agreement with
a third party for an Alternate Transaction; 

Section 7.2 Effect of Termination; Remedies.

(a)



In the event of termination pursuant to ‎Section 7.1, this Agreement will become
null and void and have no effect (other than Article ‎VII,  Article VIII and
Article I‎X, which will survive termination), with no liability on the part of
Sellers, Buyer, or their respective Affiliates or respective Related Persons,
with respect to this Agreement or any Ancillary Agreement, except for any
liability provided for in this Article ‎VII.

(b)



If this Agreement is terminated pursuant to ‎Section 7.1(a),  ‎(c),  ‎(d), (e),
(f) or (g) then, within two (2) Business Days after such termination, the
Deposit will be returned to Buyer, without interest.

(c)



If this Agreement is terminated pursuant to ‎Section 7.1(b) then all right,
title and interest to the Deposit will automatically vest in Sellers. The
Parties hereby agree that it is impossible to determine accurately the amount of
damages that Sellers would suffer if the transactions contemplated hereby were
not consummated as a result of a breach of this Agreement by Buyer or
termination of this Agreement pursuant to Section 7.1(b).  As a result,
notwithstanding anything in this Agreement to the contrary, Sellers hereby agree
that, in the event of a termination of this Agreement by Sellers under Section
7.1, (i) the Deposit shall be delivered to Sellers as liquidated damages against
Buyer for all liabilities of Buyer under this Agreement and (ii) such liquidated
damages shall be the sole and exclusive remedy, at Law and equity, of Sellers
against Buyer for Buyer’s breach and such termination and Buyer shall have no
further liability of any kind to Sellers, any of their Affiliates, or any third party on account
of this Agreement.

Section 7.3 Exclusive Remedy; Waiver.

Prior to the Closing, the parties’ sole and exclusive remedies for any claim
arising out of or in connection with this Agreement will be termination in
accordance with, and obtaining the remedies provided in, this Article ‎VII. The
failure by either Sellers or Buyer to pursue or foreclose on any right or remedy
against the other party, by itself, will not constitute a waiver, and any waiver
under this Article VII will be effective only if made in writing.

ARTICLE VIII. SURVIVAL AND INDEMNIFICATION

Section 8.1 Survival; Indemnification.

 None of the representations and warranties of each Seller and of Buyer made in
this Agreement will survive the Closing Date, and all of such representations
and warranties will be extinguished by the Closing.  All covenants and
agreements of the parties contained in this Agreement will survive Closing,
unless otherwise expressly stated therein.  If the Closing occurs, Buyer will
indemnify and hold harmless Sellers and their respective Affiliates and Related
Persons against any and all losses, liability, expense or damage that result

33

12368957v1



 



 

 

from or arise out of the Assumed Liabilities, and will promptly pay such Assumed
Liabilities as they become due and payable.

ARTICLE IX. MISCELLANEOUS 

Section 9.1 Further Assurances.

 At the request and the sole expense of the requesting party, Buyer or Sellers,
as applicable, will execute and deliver, or cause to be executed and delivered,
such documents as Buyer or Sellers, as applicable, or their respective counsel
may reasonably request to effectuate the purposes of this Agreement and the
Ancillary Agreements.

Section 9.2 Successors and Assigns.

 This Agreement will inure to the benefit of and will be binding upon the
successors and assigns of the parties to this Agreement.

Section 9.3 Governing Law; Jurisdiction.

 This Agreement will be construed, performed and enforced in accordance with,
and governed by, the laws of the State of Delaware (without giving effect to the
principles of conflicts of laws thereof), except to the extent that the laws of
such State are superseded by the Bankruptcy Code or other applicable federal
law.  For so long as Sellers are subject to the jurisdiction of the Bankruptcy
Court, the parties irrevocably elect, as the sole judicial forum for the
adjudication of any matters arising under or in connection with the Agreement,
and consent to the exclusive jurisdiction of, the Bankruptcy Court.

Section 9.4 Expenses.

 Except as otherwise provided in this Agreement, Sellers and Buyer will pay
their own expenses in connection with this Agreement and the transactions
contemplated by this Agreement, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated by this Agreement
are consummated.

Section 9.5 Broker’s and Finder’s Fees.    

Neither Sellers nor Buyer has engaged any broker or finder in connection with
any of the transactions contemplated by this Agreement other than Duff & Phelps
Securities, LLC, as Sellers’ investment banker, and Hilco Real Estate, LLC, as
Sellers’ leasing agent, whose fees and expenses will, as between the parties, be
the sole responsibility of Sellers, and, insofar as such party knows, no other
broker or other Person is entitled to any commission or finder’s fee in
connection with any of the transactions contemplated by this Agreement.

Section 9.6 Severability.

 In the event that any part of this Agreement is declared by any court or other
judicial or administrative body to be null, void or unenforceable, such
provision will survive to the extent it is not so declared, and all of the other
provisions of this Agreement will remain in full force and effect only if, after
excluding the portion deemed to be unenforceable, the remaining terms provide
for the consummation of the transactions contemplated by this Agreement in
substantially the same manner as set forth on the Execution Date.

Section 9.7 Notices.

    All notices, requests, demands, consents and other communications under this
Agreement will be in writing and will be deemed to have been duly given: on the
date of service, if served personally on the party to whom notice is to be
given; on the day of transmission, if sent via facsimile transmission to the
facsimile number given

34

12368957v1



 



 

 

below or by electronic mail to the electronic mail address given below; on the
day after delivery to Federal Express or similar overnight courier or the
Express Mail service maintained by the United States Postal Service addressed to
the party to whom notice is to be given; or on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid and properly addressed, to the party as
follows:

If to Sellers:

Granite City Food & Brewery Ltd.

3600 American Boulevard West

Suite 400

Bloomington, MN 55431

Attention:  Nathan G. Hjelseth

Email:  nhjelseth@gcfb.net

Facsimile:  (952) 215-0671

 

With a copy to (which will not constitute notice):

 

Taft Stettinius & Hollister LLP

2200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Attention:  Brett D. Anderson

Email: banderson@taftlaw.com

Facsimile:  (612) 977-8400

 

If to Buyer:

 

BBQ Acquisition Inc.

c/o BBQ Holdings, Inc.

12701 Whitewater Drive, Suite 290

Minnetonka, MN 55343

Attn: Michael Medved

Email: Michael.Medved@bbq-holdings.com

 

(a)



Any party may change its address, facsimile number or email address for the
purpose of this ‎Section 9.7 by giving the other parties written notice of its
new address in the manner set forth above.

Section 9.8 Amendments; Waivers.

 This Agreement may only be amended or modified, and any of the terms,
covenants, representations, warranties or conditions of this Agreement may only
be waived, by a written instrument executed by Buyer and Sellers, or in the case
of a waiver, by the party waiving compliance.  Any waiver by any party of any
condition, or of the breach of any provision, term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, will not be
deemed to be or construed as a furthering or

35

12368957v1



 



 

 

continuing waiver of any such condition, or of the breach of any other
provision, term, covenant, representation or warranty of this Agreement.

Section 9.9 Public Announcements.

Promptly following the Execution Date, Sellers will make a press release in form
and substance reasonably satisfactory to Sellers and Buyer regarding the
transactions contemplated in this Agreement.  Promptly after the Closing, the
parties will make a joint press release in form and substance reasonably
satisfactory to both of them regarding the transactions contemplated in this
Agreement.  Except as provided in the foregoing sentence, no party will make any
press release or public announcement concerning the transactions contemplated by
this Agreement without first coordinating their communications strategy with the
other party, unless a press release or public announcement is required by law,
the rules of any stock exchange, or is permitted by, or required by an order of,
the Bankruptcy Court.  If any such announcement or other disclosure is required
by law, the rules of any stock exchange or is permitted by, or required by an
order of, the Bankruptcy Court, the disclosing party will use reasonable efforts
to give the non-disclosing party or parties prior notice of, and an opportunity
to comment on, the proposed disclosure; provided, there will be no liability to
the disclosing party for failure to notify the other party.  The parties
acknowledge that Sellers will file this Agreement with the Bankruptcy Court in
connection with obtaining the Sale Order.

Section 9.10 Entire Agreement.

 This Agreement and the Ancillary Agreements contain the entire understanding
between the parties with respect to the transactions contemplated by this
Agreement and supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions.  The Recitals
and all Schedules to this Agreement and any documents and instruments delivered
pursuant to any provision of this Agreement are expressly made a part of this
Agreement as fully as though completely set forth in this Agreement.

Section 9.11 No Third Party Beneficiaries.

 Nothing in this Agreement is intended to or will confer any rights or remedies
under or by reason of this Agreement on any Persons other than Sellers and Buyer
and their respective successors and permitted assigns.  Nothing in this
Agreement is intended to or will relieve or discharge the obligator of liability
of any third Persons to Sellers or to Buyer.  This Agreement is not intended to
give and will not give any third Persons any right of subrogation or action over
or against Sellers or Buyer.

Section 9.12 Headings.

 The article and section headings in this Agreement are for reference purposes
only and will not affect the meaning or interpretation of this Agreement.

Section 9.13 Counterparts; Delivery.

 This Agreement may be executed in counterparts, each of which will be deemed an
original, and all of which will constitute the same agreement.  The signature of
any of the parties may be delivered and made by facsimile, portable document
format (“pdf”) or other electronic means capable of creating a printable copy,
and each such signature will be treated as original signatures for all purposes.

Section 9.14 Construction.

 Any reference to any law will be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  
 The word

36

12368957v1



 



 

 

“including” means including without limitation.  Any reference to the singular
in this Agreement will also include the plural and vice versa. The phrase “to
which any Seller is a party,” or similar construction, is intended to limit the
applicable listing of any items, properties, assets, or Contracts to only those
items that a Seller actually owns or to which any Seller is actually a party, as
the case may be, and is meant to exclude any listed property or Contract
otherwise.

Section 9.15 Bulk Sales.

 Buyer waives compliance with any laws governing bulk sales, including any
applicable provisions of the Uniform Commercial Code.

ARTICLE X. DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Accounts Receivable” has the meanings set forth in ‎Section 1.2(b).

“Acquired Assets” has the meaning set forth in ‎Section 1.1.

“Acquired Contracts” has the meaning set forth in ‎Section 1.1(g).

“Acquired Deposits” has the meaning set forth in ‎Section 1.1(f).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Adjustment Notice” has the meaning set forth in ‎Section 2.7.

“Ancillary Agreements” means the Confidentiality Agreement, any bill of sale,
assignment or assumption agreement, transition services agreement, management
services agreement or other related agreements by and between Sellers and Buyer
effecting or evidencing the transactions contemplated under this Agreement.

“Assignment Order” means an order of the Bankruptcy Court pursuant to Sections
105 and 365 of the Bankruptcy Code, which order will (i) authorize the
assumption by Sellers and assignment to Buyer of the Acquired Contracts, (ii)
establish the Cure Costs relating to the Acquired Contracts, and (iii) provide
that Buyer has demonstrated adequate assurance of future performance under the
Acquired Contracts. 

“Assumed Liabilities” has the meaning set forth in ‎Section 1.3.

“Avoidance Actions” shall mean all claims and causes of action arising under
Sections 502, 510, 541, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy
Code, or under related state or federal statutes and common law, including
fraudulent transfer laws, or under applicable non-bankruptcy law arising out of
the same set of facts, and the net proceeds from any of the foregoing.



37

12368957v1



 



 

 

“Backup Bid” has the meaning set forth in Error! Reference source not found..

“Backup Bidder” has the meaning set forth in Error! Reference source not found..

“Balance Sheet” has the meaning set forth in ‎Section 4.1(r).

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bidding Procedures” has the meaning set forth in ‎Section 5.4(b)(i).

“Bidding Procedures Motion” has the meaning set forth in ‎Section 5.4(b)(i).

“Bidding Procedures Order” has the meaning set forth in ‎Section 5.4(b)(i).

“Business” has the meaning set forth in the Recitals.

“Business Day” means any day other than Saturday, Sunday and any day that is a
federal legal holiday.

“Buyer” has the meaning set forth in the Preamble.

“Buyer’s Notice” has the meaning set forth in ‎Section 2.3(b).

“Cadillac Ranch Business” has the meaning set forth in the Recitals.

“Closing” has the meaning set forth in ‎Section 3.1.

“Closing Date” has the meaning set forth in ‎Section 3.1.

“COBRA” means Part 6 of Subtitle B of Title I of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the confidentiality agreement Buyer executed
in conjunction with its review of Sellers’ records.

“Contract” means any contract, agreement, lease or sublease, license or
sublicense, instrument, indenture, commitment or undertaking, whether in written
form or otherwise.

“Corporate Level” means, as applicable, any assets, properties, expenses, costs,
commitments, Contracts, obligations, liabilities or other operational activities
or items conducted or owned by Sellers primarily for the collective benefit of
all restaurant locations and their employees, including, but not limited to, all
Sellers’ Employee Benefit Plans, if any, and all liabilities and obligations of
Sellers thereunder.



38

12368957v1



 



 

 

“Cure Costs” has the meaning set forth in ‎Section 1.3(a).

“Current Employees” means all employees of Sellers employed immediately prior to
the discharge of employees required by the closing of the Transactions, whether
active or not (including those on short-term disability, leave of absence, paid
or unpaid, or long-term disability).

“Deposit” has the meaning set forth in ‎Section 2.2(a).

“Designation Cost Overage” has the meaning set forth in ‎Section 1.6(b).

“Designation Notice” has the meaning set forth in ‎Section 1.6(c).

“Designation Rights Asset” has the meaning set forth in ‎Section 1.6(b).

“Designation Rights Period” has the meaning set forth in ‎Section 1.1.

“Employee Benefit Plans” means (i) all employee benefit plans as defined in
section 3(3) of ERISA; (ii) all compensation, pay, severance pay, salary
continuation, bonus, incentive, stock option, retirement, pension, profit
sharing or deferred compensation plans, Contracts, programs, funds or
arrangements of any kind; and (iii) all other employee benefit plans, programs,
funds or arrangements (whether written or oral, qualified or nonqualified,
funded or unfunded, foreign or domestic, currently effective or terminated, and
whether or not subject to ERISA) and any trust, escrow or similar agreement
related thereto, whether or not funded.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means Wilmington Trust, N.A.

“Excluded Assets” has the meaning set forth in ‎Section 1.2.

“Excluded Contracts” means any Contract to which a Seller is a party that is not
an Acquired Contract.

“Excluded Liabilities” has the meaning set forth in ‎Section 1.4.

“Execution Date” has the meaning set forth in the Preamble.

“Final Purchase Price” has the meaning set forth in ‎Section 2.1.

“Financial Statements” has the meaning set forth in ‎Section 4.1(r).

“Government” means any agency, division, subdivision or governmental or
regulatory authority, or any adjudicatory body thereof, of the United States or
any state or territory thereof.

“Governmental Authority” means any federal, state, local, municipal, foreign,
supranational or other governmental or quasi‑governmental authority of any
nature (including any governmental

39

12368957v1



 



 

 

agency, branch, bureau, commission, department, official or entity and any court
or other tribunal), or any administrative, executive, judicial, legislative,
police, regulatory or Taxing Authority, or arbitral body. 

“Granite City Business” has the meaning set forth in the Recitals.

“Improvements” means all leasehold improvements located, placed, constructed or
installed on or under any parcel of Leased Real Property, including all
utilities, fire protection, security, surveillance, telecommunications,
computer, wiring, cable, heat, exhaust, ventilation, air conditioning,
electrical, mechanical, plumbing and refrigeration systems, facilities, lines,
installations and conduits. 

“Intellectual Property Rights” means all of Sellers’ intellectual property,
including: (i) patents, patent applications and patent rights; (ii) trademarks
(registered and at common law), trademark registrations and applications, trade
names, logos, trade dress, brand names, service marks (registered and at common
law), service mark registrations and applications, websites, domain names and
other indicia of source and all goodwill associated therewith (subject to those
restrictions under the Franchise Agreements); (iii) works of authorship,
copyrights, copyright registrations and applications for registration, and moral
rights; (iv) know-how, trade secrets, customer lists, proprietary information,
proprietary processes and formulae, databases and data collections; (v) all
source and object code, software, algorithms, architecture, structure, display
screens, layouts, inventions, development tools; (vi) all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda and records; and (vii) all other intellectual property rights related
to the Granite City Business.

“Inventory” means all supplies, goods, finished goods, materials, raw materials,
work in process, perishable inventory and stock in trade owned by any Seller,
whether or not prepaid, and wherever located, held or owned, including all fresh
and frozen foodstuffs, alcoholic beverages, non-alcoholic beverages, disposable
paper goods (such as napkins and paper towels), silverware, plates and dining
ware, cups, glassware, mugs, cooking utensils, packaging materials, ingredients
soaps and detergents, condiments, retail merchandise, replacement and spare
parts and fuels and other similar items.

“Law” means any law, statute, regulation, rule, code, constitution, ordinance,
treaty, rule of common law, or Order of, administered or enforced by or on
behalf of, any Governmental Authority.

“Leased Real Property” has the meaning set forth in ‎Section 1.1(a).

“Leasehold Improvements” means those fixtures, structures and other improvements
located on any Leased Real Property used in the operation of Sellers’ business.

“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien (statutory or otherwise), hypothecation, pledge, security interest,
claim, encumbrance, restriction, charge, instrument, preference, priority,
option, or right of first refusal, of any kind or nature, whether

40

12368957v1



 



 

 

secured or unsecured, choate or inchoate, filed or unfiled, scheduled or
unscheduled, recorded or unrecorded, contingent or non-contingent, material or
non-material, known or unknown (including real property, tangible property and
intangible property and including any “Lien” as defined in the Bankruptcy
Code). 

“Liquor Licenses” has the meaning set forth in ‎Section 4.1(k).

“Outside Date” means the date that is one hundred twenty (120) days following
the Execution Date.

“Permits” has the meaning set forth in ‎Section 1.1(h).

“Permitted Liens” means (i) Liens granted by Buyer at or after the Closing in
connection with any financing of Buyer related to the purchase of the Acquired
Assets pursuant to this Agreement (but not including Liens related to any Leased
Real Property); (ii) non-monetary Liens that do not materially interfere with
the ability of Buyer to own and operate the Acquired Assets in substantially the
manner as operated immediately prior to the execution of this Agreement; (iii)
Liens that arise under zoning, building codes, land use and other similar laws,
none of which would materially interfere with the ownership or operation by
Buyer of any of the Acquired Assets following the Closing in substantially the
manner as owned and operated immediately prior to the execution of this
Agreement; (iv) Liens for Taxes not yet due and payable in respect of Acquired
Assets; and (v) with respect to leased or licensed property, the terms and
conditions of the lease or license applicable thereto. 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Government.

“Petition Date” has the meaning set forth in the Recitals.

“Prepaid Expenses” has the meaning set forth in ‎Section 1.1(e).

“Price Adjustment Costs” has the meaning set forth in ‎Section 2.3(b).

“Property Costs” has the meaning set forth in ‎Section 2.3(a)(iii),

“Property Tax Costs” has the meaning set forth in ‎Section 2.3(a)(iii).

“Property Taxes” means all real estate and personal property Taxes, and other
related assessments and fees, arising from the Acquired Assets.

“Real Property Lease” means any lease arrangement or agreement for the Leased
Real Property identified and included in the Acquired Contracts.

“Rebates” has the meaning set forth in ‎Section 1.2(c).



41

12368957v1



 



 

 

“Records” means the books, records, information, ledgers, files, invoices,
documents, work papers, correspondence, lists (including customer lists,
supplier lists and mailing lists), plans (whether written, electronic or in any
other medium), drawings, designs, specifications, creative materials,
advertising and promotional materials, marketing plans, studies, reports, data
and similar materials related to the Granite City Business.

“Rejected Contracts” has the meaning set forth in ‎Section 1.5(a).

“Related Person” means, with respect to any Person, all present directors,
officers, members, managers, stockholders, employees, controlling persons,
agents, professionals, attorneys, accountants, lenders, investment bankers or
representatives of any such Person.

“Rent Costs” has the meaning set forth in ‎Section 2.3(a)(ii).

“Sale Order” means an order of the Bankruptcy Court approving the sale and
transfer of the Acquired Assets and Assumed Liabilities to Buyer pursuant to
Sections 105 and 363 of the Bankruptcy Code, which order will include: (i)
authorization of the assumption by Sellers and assignment to Buyer of the
Acquired Contracts; (ii) terms and conditions consistent with the terms and
conditions of this Agreement; and (iii) such other terms and conditions
acceptable to Sellers and Buyer.

“Seller” and “Sellers” have the meaning set forth in the Preamble.

“Store Cash” has the meaning set forth in ‎Section 2.3(a)(i).

“Tax Return” means any report, return, information return, filing or other
information, including any schedules, exhibits or attachments thereto, and any
amendments to any of the foregoing required to be filed or maintained in
connection with the calculation, determination, assessment or collection of any
Taxes (including estimated Taxes).

“Taxes” means all taxes, however denominated, including any interest, penalties
or additions to tax that may become payable in respect thereof, imposed by any
Government, whether payable by reason of contract, assumption, transferee
liability, operation of law or Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision under
state, local or foreign law), which taxes will include all income taxes, payroll
and employee withholding, unemployment insurance, social security (or similar),
sales and use, excise, franchise, gross receipts, occupation, real and personal
property, stamp, transfer, workmen’s compensation, customs duties, registration,
documentary, value added, alternative or add-on minimum, estimated,
environmental (including taxes under Section 59A of the Code) and other
assessments or obligations of the same or a similar nature, whether arising
before, on or after the Closing Date.

“Total Consideration” has the meaning set forth in ‎Section 2.1.

“Transaction Taxes” has the meaning set forth in ‎Section 2.6.

“Transactions” has the meaning set forth in the Recitals.



42

12368957v1



 



 

 

“Transition Services Agreement” means a transition services agreement in a form
acceptable to Buyer and Sellers, which requires Sellers to provide certain
services requested by Buyer during a transition period in exchange for Buyer’s
direct payment of costs associated therewith (or the reimbursement by Buyer of
Seller’s direct costs associated therewith) and ensuring that all administrative
expenses of Sellers created by virtue of providing such transition services are
paid.

“Unadjusted Purchase Price” has the meaning set forth in ‎Section 2.1.

“Utility Deposits” means all utility deposits paid by Sellers prior to the
Closing Date and all rights to the refund of all or any portion thereof.

[Signature Pages Follow]

 

 



43

12368957v1



 



 

 

IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the Execution Date.

BUYER:

 

BBQ Acquisition, Inc.

 

By:

Name: Jeff Crivello

Title: CEO

 

 

 

SELLERS:

 

Granite City Food & Brewery Ltd.

 

 

By:

     Richard H. Lynch, President

 

 

Granite City – Arkansas, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City – Orland Park, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City – Creve Coeur, Inc.

 

 

By:

     Richard H. Lynch, President

 



 

 

 



[Signature Page - Asset Purchase Agreement]



 

 

Granite City – Rockford, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City – Peoria, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City of Indiana, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City of Ohio, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City Restaurant Operations, Inc.

 

 

By:

     Richard H. Lynch, President

 

Granite City of Kansas, Ltd.

 

 

By:

     Richard H. Lynch, President

 

Granite City of Maryland, Inc.

 

 

By:

     Richard H. Lynch, President

 

 



[Signature Page - Asset Purchase Agreement]



 

Schedule A

Sellers

1.



Granite City Food & Brewery Ltd., a Minnesota corporation.

2.



Granite City – Arkansas, Inc., an Arkansas corporation.

3.



Granite City – Orland Park, Inc., an Illinois corporation.

4.



Granite City – Creve Coeur, Inc., a Missouri corporation.

5.



Granite City – Rockford, Inc., an Illinois corporation.

6.



Granite City – Peoria, Inc., an Illinois corporation.

7.



Granite City of Indiana, Inc., an Indiana corporation.

8.



Granite City of Ohio, Inc., a Ohio corporation.

9.



Granite City Restaurant Operations, Inc., a Minnesota corporation.

10.



Granite City of Kansas, Ltd., a Kansas corporation.

11.



Granite City of Maryland, Inc., a Minnesota corporation.

 

12368957v1



 

